     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 1 of 104 Page ID
                                      #:37831


1    DIMITRIOS P. BILLER (142730)
2    LDT Consulting, Inc.
     15113 Sunset Blvd.
3
     Pacific Palisades, California 90272
4    Telephone: (310) 459-9870
     E-mail: biller_ldtconsulting@verizon.net
5

6

7
     Attorney for Plaintiffs PDTW, LLC
     and Paula Thomas
8
                              UNITED STATES DISTRICT COURT
9

10     FOR THE CENTRAL DISTRICT OF CALIFORNIA (WESTERN DIVISION)
11

12

13   PDTW, LLC, AND PAULA THOMAS, Case No.: Case No.: 2:17-cv-04158-
                                  JAK-PJW
14             PLAINTIFFS,
15   VS.                              PLAINTIFF PDTW, LLC AND
                                      PAULA THOMAS’ OPPOSITION
16
     [1] RICHARD PEDDIE, AN           TO THE JOINER BY JENE PARK,
17   INDIVIDUAL; [2] LAW              STEVE PRESTEMON,
     STUDIOS/RICHARD BYRON            PALLATIVE, AND THOMAS
18
     PEDDIE, A BUSNESS ORGANIZED      WYLDE, LLC TO KF
19   UNDER THE LAWS OF THE STATE PROFESSIONAL GROUP’S EX
20   OF COLORADO; [3] STEPHEN CHOI, PARTE APPLICATION FOR A
     AKA HILLSHORE INVESTMENT,        PROTECTIVE ORDER OR STAY
21   S.A. [DUMMY CORPORATION]; [4] ON DISCOVERY AND/OR STATUS
22   ENILUZ GONZALEZ, AN              CONFERENCE; MEMORANDUM
     INDIVIDUAL; [5] DESNA            OR POINTS & AUTHORITIES IN
23
     INVESTMENT, LLC; [6] JAMES       SUPPORT OF OPPOSITION;
24   ARTIANO; [7] DAVID SCHNIDER, [8] DECLARATION OF DIMITRIOS P.
     LAW OFFICE OF DAVID SCHNIDER, BILLER
25
     [9] LAW FIRM IN CALIFORNIA,
26   NOLAN HIEMANN, LAW FIRM IN       Date: TBA
27   CALIFORNIA; [10] JENE PARK, AN Time: 8:30 a.m.
28
     PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   1
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 2 of 104 Page ID
                                      #:37832


1    INDIVIDUAL; [11] THE PALLIATIVE,                 Place: Courtroom 10B
2    A LIMITED LIABILITY COMPANY;
     [12] STEVE PRESTEMON; [13] KF                    BEFORE THE HONORABLE
3
     PROFESSIONAL; [14] NORMAN KO;                    DISTRICT COURT JUDGE JOHN
4    [15] JOESPH FOSTER; [16] KYU                     A. KRONSTADT
     HONG KIM, CPA, INC. [17] KYU
5
     HONG KIM; [18] ALLISON KIM; AN
6    INDIVIDUAL, [19] PETER BALLAS;
7
     [20] PETER W. BALLAS &
     ASSOCIATES, INC.; [21] KRING &
8    CHUNG, INC.; [22] KENNETH
9    CHUNG; [23] ALLYSON THOMPSON;
     [24] LAURA HESS; [25] LAURA
10
     BOOTH; [26] MISTY ISAACSON; [27]
11   PAGTER & PERRY ISAACSON; [28]
     ROGER KUO; [29] ZTHER
12
     INTERACTIVE; [30] IAN CHIN;
13   STANLEY DUCK, LLC; [31] DOUG
14
     LEE; [32] DSRB, LLC; [32] ALEX
     KIM; [33] RICHARD KIM; [34] ERIC
15   CHOI; [35] 317 MBP, LLC [DUMMY
16   COMPANY TO PROTECT CHOI’S
     ASSETS]; [36] BENJIMEN KIM; [37];
17
     LAUNCHPAD COMMUNICATIONS
18   [38] CONSUMER RESOURCE
     NETWORK, [39] KHONDKER SHOEB
19
     AHMED, [40] ANDREW
20   APFELBERG; [41] GREENBERG
21
     GLUSTER; [42] CHOI ASSOCITE-IN-
     FACT-ENTERPRISE; [43] JAY YU;
22   [44] DANNY KIM [45] UNITED PLUS
23   INSURANCE; [46] THOMAS WYLDE,
     LLC; [47] LAW OFFICE OF RICHARD
24
     KIM; DOES 1 - 100
25

26   DEFENDANTS.
27

28
     PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   2
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 3 of 104 Page ID
                                      #:37833


1           Plaintiffs hereby file an Opposition to the “Joiner” to KF Professional
2
     Group’s Ex Parte Application for a Protective Order or Stay on Discovery and/or
3

4    Status Conference that Defendants Thomas Wylde, LLC, Jene Park, PALLIATIVE,
5
     and Steve Prestemon filed on June 9, 2020. This Opposition is supported by the
6

7
     attached Declaration of Dimitrios Biller and exhibits, attached Memorandum of

8    Points & Authorities, the Declarations of Paula Thomas and Dimitrios P. Biller
9
     previously filed in support of Plaintiffs’ Motion for Preliminary Injunction, Motion
10

11   for Criminal Contempt and Motion to Strive the Motion to Stay.
12
            This Opposition is filed because Richard Peddie is once again claiming he
13

14
     represents Thomas Wylde, LLC when he cannot. Furthermore, this Motion to Stay

15   and Ex Parte Application for a Protective Order or Say is the same strategy
16
     Richard Peddie used in September/October 2017 to stay the Superior Court case
17

18   and prevent discovery in the adversary proceedings. Furthermore, the Motion to
19
     Stay that Peddie filed is fraudulently based on the notion that the Orange Court
20

21
     case will have an impact on this case. Almost all Defendants have joined in the

22   Motion to Stay and the Ex Parte Application for Protective Order because almost
23
     all Defendants are part of the Choi-Associate-in-fact-Enterprise.
24

25   Dated: June 14, 2020                               Respectfully suspected,
                                                        By: /S/ Dimitrios P. Biller
26
                                                        Plaintiffs PDTW, LLC and
27                                                      Paula Thomas
28
     PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   3
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 4 of 104 Page ID
                                      #:37834


1                                                 Table of Contents
2

3
     DECLARATION OF DIMITRIOS P. BILLER ......................................................11
4

5    A.      Richard Peddie and Law Studio/Richard Bryon Peddie Does NOT Represent
6
     Thomas Wylde, LLC................................................................................................12
7

8    B.Fabrication of Evidence to Imply Hillshore Investment, S.A. Exists as
9
     Legitimate Company ................................................................................................13
10

11   C.RICHARD PEDDIE’S ADMISSIONS THAT THOMAS WYLDE, LLC KEPT
12
     SEPARATE FINANCIAL BOOKS FOR “INTERCOMPANY LOANS”
13

14
     [MONEY LAUNDERING] .....................................................................................18

15
     D.EVIDENCE OF CONCEALING COMPUTERS ...............................................26
16

17   E.EVIDENCE OF BANKRUPTCY FRAUD, 18 U.S.C. §152 ..............................30
18
     F.INCONSISTENCIES BETWEEN CROSSCOMPLAINT IN SUPERIOR
19

20   COURT & COUNTERCLAIM IN ADVERSARY PROCEEDINGS....................31
21
     INCONSISTENCIES BETWEEN CROSSCOMPLAINT & CLAIM NO 9 .........34
22

23
     G.EVIDENCE JENE PARK IS NOT CEO/MANAGER OF TW ..........................37
24

25   H.EVIDENCE OF PERJURY AND SUBROGATION OF PERJURY .................43
26

27

28
     PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -                 4
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 5 of 104 Page ID
                                      #:37835


1    I.FRADULENT “ACTION BY WRITTEN CONSENT; RESOLUTION TO
2
     MAKE HILLSHORE A MEMBER ........................................................................45
3

4    J.RICHARD PEDDIE HAS LED THE DEFENDANTS AS SHEEP DOWN THE
5
     PATH OF CORRUPTION, FRAUD, AND DECEIT IN THIS COURT ...............53
6

7    MEMORANDUM OF POINTS & AUTHORITIES ..............................................76
8

9    I……. .......................................................................................................................76
10
     INTRODUCTION ...................................................................................................76
11

12   II…… .......................................................................................................................78
13
     STATEMENT OF FACTS ......................................................................................78
14

15
     III……….. ................................................................................................................79
16

17   ARGUMENT ...........................................................................................................79
18
     A.District Court Has Inherent Power To Not Allow Richard Peddie to Represent
19

20   Thomas Wylde, LLC Or To Consider Any Pleadings He Files for Thomas Wylde,
21
     LLC…………………. .............................................................................................80
22

23   B.Richard Peddie Is Repeatedly Violating Numerous Rules of Professional
24
     Conduct………………… ...........................................................................................83
25

26

27

28
     PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -                        5
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 6 of 104 Page ID
                                      #:37836


1    C.Richard Peddie Understands the Rules in This Courtroom because He has Filed
2
     and Opposed Many Ex Parte Application in Accordance with those Rules and
3

4    Law……………………. .........................................................................................87
5
     D.There is No Such Device As a “Ex Parte Application for Protective Order and/or
6

7    to Stay Discovery”………………………………………………………………...88
8
     E.Defendants Ignored the Requirements of a Motion for Protective Order ............89
9

10   F.The Ex Parte Applications Are Designed to Continue to Conceal Evidence that
11
     Has Been Concealed for Three Years ......................................................................90
12

13
     G.This is a Discovery Matter that Should Have Been Filed with the Magistrate
14
     Judge According to the Standing Order ...................................................................90
15

16
     H.Substantive Failures of the Ex Parte Applications for Protective Order and/or
17
     Stay…………………...............................................................................................91
18

19
     I.Peddie Wants To Argument the Merits of the Rule 12(b)(6) Motion ...................93
20

21   1.Revised First Amended Complaint is Unrelated to Orange County ....................93
22
     2.It Is Richard Peddie Who Has File a “Myriad” of Complaints/Claims and
23

24   Fraudulent Pleadings ................................................................................................93
25
     3.PDTW, LLC Does NOT Have a Statute of Limitation Issue ...............................94
26

27

28
     PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -                  6
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 7 of 104 Page ID
                                      #:37837


1    4.Richard Peddie Fails To Attach Any Admissible Evidence to Support His
2
     Conclusory Arguments ............................................................................................95
3

4    5.Richard Peddie’s Superficial Attack on the RICO Act Claim Is NOT Due to
5
     Time Limitations, but Due to a Lack of Legitimate Arguments .............................96
6

7    6.PDTW, LLC’s Injuries Were NOT Downstream, but Immediately, and Tax
8
     Returns That Are Inconsistent with Banking Records are NOT Conclusory ..........97
9

10   J.Richard Peddie Makes Yet Another Misrepresentation of Law and Fact.............98
11

12   K.Defendants Are Engaged in Unnecessary Delay Tactics to Prevent Plaintiff from
13
     Getting Her Day In Court ........................................................................................99
14

15   IV………….. .........................................................................................................100
16
     CONCLUSION ......................................................................................................100
17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -                 7
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 8 of 104 Page ID
                                      #:37838


1                                                   Legal Authorities
2
     18 U.S.C § 7201 .......................................................................................................95
3

4    18 U.S.C §1152 ........................................................................................................94
5
     18 U.S.C §2315 ........................................................................................................95
6

7
     18 U.S.C §2320 ........................................................................................................95

8    18 U.S.C §7206 ........................................................................................................95
9
     18 U.S.C. §1341 ................................................................................................ 94, 95
10

11   18 U.S.C. §152(1) through (9) .................................................................................94
12
     18 U.S.C. §1956 .......................................................................................................94
13

14
     18 U.S.C. §1957 .......................................................................................................95

15   18 U.S.C. §2314 ...........................................................................................................
16
                                             Rules of Federal Procedure
17

18   Rule 11 of the Federal Rules of Civil Procedure .....................................................74
19
     Rule 11 of the Federal Rules of Civil Procedure. ....................................................75
20

21
     Rule 26(b)(5)(C) of the Federal Rules of Civil Procedure ......................................86

22   Federal Rules of Civil Procedure, Local Rules for the Central District .................75
23
     Local Rules 37-1 and 37-1…………...………………………………………...87,95
24

25   Business & Professions Code §17200 .....................................................................96
26
                                                        Penal Codes
27

28
     PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -                      8
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 9 of 104 Page ID
                                      #:37839


1    Penal Code
2
       §118(a)……………………………………………………………………… ..78, 79, 83
3

4    Penal Code
5
       §127…………………………………………………………………………….78, 79, 83
6

7
     Penal Code §129

8      …………………………………………………………………………………78, 79, 83
9
     Penal Code §132
10

11     …………………………………………………………………………………78, 79, 83
12
     Penal Code 134
13

14
       …………………………………………………………………………………..78, 79, 83

15   Penal Cond 135
16
       ……………………………………………………………………………………78, 79, 83
17

18   182. .............................................................................................................. 78, 79, 83
19
                                            .Rules of Professional Conduct
20

21
     Rule 1.2.1 of the Rules of Professional Conduct .....................................................83

22   Rule 1.6 of the Rules of Professional Conduct: .......................................................82
23
     Rule 1.7 of the Rules of Professional Conduct ........................................................81
24

25   Rule 3.1 of the Rules of Professional Conduct. .....................................................84
26
     Rule 3.3 of the Rules of Professional Conduct: .......................................................82
27

28
     PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -                        9
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 10 of 104 Page ID
                                      #:37840


1     Rules of Professional Conduct .................................................................................74
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -             10
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 11 of 104 Page ID
                                      #:37841


1                        DECLARATION OF DIMITRIOS P. BILLER
2
             1.     I am the attorney for Paula Thomas, PDTW, LLC and Thomas Wylde,
3

4     LLC. Yes, I represent Thomas Wylde, LLC because Paula Thomas is the majority
5
      holder of units. Plaintiffs will be dismissing Thomas Wylde, LLC at the
6

7
      appropriate time and with the Court’s permission. After dismissing Thomas

8     Wylde, LLC as a Defendant with the Court’s permission, Plaintiffs will amend the
9
      complaint to name Thomas Wylde, LLC as a Plaintiff upon the filing of a Motion
10

11    for an Order for Leave to Amended. I have personal knowledge of all the facts,
12
      events, circumstances, and documents described in this Declaration; I have
13

14
      obtained some of that knowledge from the documents that exist. If called to testify,

15    I would and could provide competent testimony on these issues based on my
16
      personal knowledge. This Declaration sets forth admissible evidence of a pattern
17

18    and practice of Richard Peddie abusing the discover process and the Rules of Civil
19
      Procedure with fraudulent documents filed with the Courts as he as done with his
20

21
      most recent filings in this case. Richard Peddie continues to misrepresent himself

22    as the attorney for Thomas Wylde, LLC. That is a false representation. Richard
23
      Peddie has never produced a scintilla of evidence proving he is. His fraudulent
24

25    behavior has to stop; he is causing Thomas Wylde, LLC serious harm, and I have
26
      filed a Motion for Preliminary Injunction for an Order that no attorney can
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   11
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 12 of 104 Page ID
                                      #:37842


1     represent Thomas Wylde, LLC unless Paula Thomas authorizes the representation.
2
      All references to Exhibits with bates stamp number are set forth in the Declaration
3

4     of Biller in Support of the Motion for Criminal Contempt, Motion for Preliminary
5
      Injunction and Motion to Strike the Motion to Stay.
6

7
             A.     Richard Peddie and Law Studio/Richard Bryon Peddie Does NOT

8                   Represent Thomas Wylde, LLC
9
             2.     Exhibit “65” [LDT02129-LDT002135] shows that on March 17,
10

11    2017 Stephen Choi wanted Richard Peddie’s legal advice as to whether Thomas
12
      Wylde, LLC would produce documents to Paula Thomas that she is entitled to
13

14
      receive, based on the company’s own operating agreement, because she is a

15    member. The documents were NOT produced. Exhibit “105” [LDT003804] is an
16
      e-mail exchanged between me and Richard Peddie in which he admits to
17

18    representing Stephen Choi:
19
             I have already told you that I represent Park, Prestemon, and The
20

21
             Palliative, LLC. You already know that I represent TW. You

22           know that I represent Yoonsung Bae, Meldy Rafols and John
23
             Hanna. And I represent Stephen Choi, which you also already
24

25           know. As to the RICO case, you should assume that I represent
26
             TW and all of its members, their affiliates, and those current and
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   12
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 13 of 104 Page ID
                                      #:37843


1            past officers and employees that you have named. While this may
2
             change in the future, that is the current situation until further
3

4            notice. (Emphasis added)
5
             3.     Richard Peddie did not state he represents Hillshore Investment, S.A.,
6

7
      DESNA Investment, LLC or Kata Global PTE Ltd. Richard Peddie specifically

8     stated he represent Stephen Choi. Peddie cannot represent Stephen Choi and
9
      Thomas Wylde, LLC in the same litigation because Choi is not a member, owner,
10

11    director, officer, managing agent or employee of Thomas Wylde, LLC, as clearly
12
      indicated by the Amended Restated Operating Agreement. Stephen Choi is an
13

14
      outsider of Thomas Wylde, who has no operational standing for any matters related

15    to the company. [Exhibit “70”, LDT002527- LDT002557; Exhibit “112”,
16
      LDTW4655:1 - LDT004657:6] Yet, Stephen Choi made John Hanna the CEO,
17

18    and Hanna allegedly made Schnider the General Counsel. It should be noted that
19
      Richard Peddie did not state he represents Hillshore Investment, S.A., yet it is
20

21
      Hillshore Investment, S.A. that allegedly owns the majority interests in Thomas

22    Wylde, LLC. Nobody represents Hillshore Investments’. because it is a dummy
23
      company that does not exist.
24

25           B.     Fabrication of Evidence to Imply Hillshore Investment, S.A.
26
                    Exists as Legitimate Company
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   13
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 14 of 104 Page ID
                                      #:37844


1              4.   Exhibit “127” [LDT005446-LDT005448] includes two letters
2
      written to Schnider, regarding the purchase of 3,300 units in Thomas Wylde, LLC.
3

4     Peddie fabricated the letter allegedly signed by Gonzalez that omits any discussion
5
      about DESNA Investment, LLC making the $3,521,000.00 purchase. He replaces
6

7
      Stephen Choi with Eniluz Gonzalez. Bank records prove that DESNA dumped the

8     money into Thomas Wylde, not Hillshore. [Exhibit “109”; LDT003481-
9
      LDT003750] Hillshore was a front. Peddie fabricated this letter to manipulate the
10

11    parties and the courts into thinking that Hillshore was the majority owner and to
12
      continue the façade that Gonzalez was the President/Manager of Hillshore
13

14
      Investment, S.A. Peddie produced the fabricated letter in discovery, but Plaintiffs

15    obtained the real letter from Doug Lee at Doug Lee’s deposition over one year
16
      later.
17

18             5.   The fabricated letter alone caused substantial delay in prosecuting this
19
      case, because it had to be proven to be a fraud. This is but one example of Peddie
20

21
      lying under oath, manipulating judges, delaying litigation, and denying Plaintiffs

22    their legitimate right of discovery. That is what Peddie and Schnider do best:
23
      conceal, destroy, and delay litigation. Peddie never used the fabricated letter in
24

25    either of his two oppositions to Plaintiffs’ motions requesting proof that Hillshore
26
      Investment, S.A. existed as a legitimate company. [Exhibit “81” and “55”] Why
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   14
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 15 of 104 Page ID
                                      #:37845


1     not? If Hillshore and this letter were legitimate, this document would have been
2
      appropriately used as proof in those situations. His failure to use it points to its
3

4     fabrication. His choice to use it at all was careful. It was one thing to slip it into
5
      discovery early in the game before I had all the evidence I do now. It’s another
6

7
      thing altogether to produce this blatant fraud to the court after so much other

8     evidence (most coming from Doug Lee) proves Peddie’s multiple frauds.
9
      Furthermore, Eniluz Gonzalez never produced the letter at her deposition and in
10

11    response to the subpoena duces tecum. [Exhibit “53”, LDT001629-LDT001644
12
      and Exhibit “54”, LDT001645-LDT001831] Peddie’s fingerprints are all over
13

14
      that letter. Here are the letters side-by-side. On the left, is the authentic letter

15    eventually produced by Doug Lee in Discovery. On the right is the letter Peddie
16
      fabricated earlier in litigation, to mislead Plaintiffs and the court.
17

18      Authentic Letter signed by Stephen             Fabricated Letter Peddie
19
        Choi that Doug Lee Produced in                 Manufactured With Eniluz
20

21      November 2018                                  Gonzalez and Produced To Mislead
22                                                     Plaintiffs in 2017
23

24

25      September 28, 2015                             September 28, 2015
26
        VIA EMAIL                                      VIA EMAIL
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   15
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 16 of 104 Page ID
                                      #:37846


1       David Schnider                                 David Schnider
2
        General Counsel                                General Counsel
3

4       Thomas Wylde LLC                               Thomas Wylde LLC
5
        3231 S. La Cienega Blvd.                       3231 S. La Cienega Blvd.
6

7
        Los Angeles, CA 90016                          Los Angeles, CA 90016
8

9
        Re: Exercise to Purchase Units                 Re: Exercise to Purchase Units
10

11      Dear David:                                    Dear David:
12
        Pursuant to the Notice of Approval of          Pursuant to the Notice of Approval of
13

14      Action issued by Thomas Wylde, LLC Action issued by Thomas Wylde,
15      on August 27th, 2015, IDesna     I             LLC on August 27th, 2015, IHillshoreI
16
       IInvestments Ihereby commits to pay             IInvestmentsIhereby commits to pay
17

18      for 3,300 Membership Interests                 for 3,300 Membership Interests
19
        United of Thomas Wylde, LLC                    United of Thomas Wylde, LLC
20

21      (“Units”) at a price of $1,060.61 per          (“Units”) at a price of $1,060.61 per
22

23

24
       --
        Unit. Desna has available proof of

        funds to substantiate its ability to
                                                       --
                                                       Unit. Hillshore has available proof

                                                       of funds to substantiate its ability to

25      purchase those Units.                          purchase those Units, which it will
26
        If you have any further question,              make available to the Manager at the
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   16
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 17 of 104 Page ID
                                      #:37847


1       please do not hesitate to ask.                 manager’s convenience within the 15
2
        Sincerely,                                     days exercise period or at Manager’s
3

4       Signed “Stephen Choi”                          earliest convenience thereafter.”
5
        Stephen Choi                                   If you have any further question,
6

7
        (Biller’s Decl., Ex. “12”)                     please do not hesitate to ask.
8                                                      Sincerely,
9
                                                       Signed “Gonzalez”
10

11                                                     Eniluz Choi
12
                                                       (Biller’s Decl., Ex. “127”)
13

14

15    (Exhibit “127”)
16
             6.      Exhibit “127” proves that Peddie fabricated evidence (September 28,
17

18    2020 letter allegedly signed by Eniluz Gonzalez), and then produced it in discovery
19
      to mislead Plaintiffs. Peddie deleted all reference to DESNA, in an attempt to
20

21    deceive the Plaintiffs into thinking Hillshore had purchased additional membership
22    units, when it did not. Peddie produced a fraudulent letter, and this was only caught
23
      over a years later when Doug Lee produced the authentic letter showing that
24

25    dummy corporation Hillshore Investments did NOT purchase additional Units in
26
      TW. The money came from another of Choi’s dummy companies, DESNA
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   17
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 18 of 104 Page ID
                                      #:37848


1     Investment, LLC (first organized under the laws of Colorado in April 2015, then
2
      organized under the laws of the State of California on November 6, 2015) who
3

4     passed the money through Thomas Wylde, without ever receiving any units.
5
      [Exhibit “76”, LDT002604-LDT002612] The $3,521, 000.00 was distributed by
6

7
      DESNA Investment, LLC after it became a California LLC to avoid racketeering

8     activities, interstate transportation of moneys from unlawful activities. [Exhibit
9
      “109”, LDT004040-LDT004178]
10

11           7.     The Decl. of Biller contains e-mails in which Choi states Hillshore
12
      Investment, S.A. is going defunct. [Decl. of Biller, 56:1-59:2; Exs. “50”
13

14
      LDT001311- LDT001335] Of course, the bank statements from Thomas Wylde,

15    LLC confirm that DESNA Investment, LLC paid $3,521,000.00 for the 3,300 units,
16
      not “Hillshore Investment, S.A.” [Exhibit “109”, LDT004040-LDT004178] The
17

18    evidence that Hillshore Investment, S.A. does not exist is overwhelming. (Decl. of
19
      Biller, Sections I, II, and III)
20

21
             C.     RICHARD PEDDIE’S ADMISSIONS THAT THOMAS WYLDE,

22                  LLC KEPT SEPARATE FINANCIAL BOOKS FOR
23
                    “INTERCOMPANY LOANS” [MONEY LAUNDERING]
24

25           8.     From June 2017 to very recently, I have been asking Richard Peddie
26
      information about the locations of PDTW’s computers and a copy of the
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   18
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 19 of 104 Page ID
                                      #:37849


1     QuickBooks. I have also made demands regarding both in formal discovery to
2
      Thomas Wylde, LLC. (Decl. of Biller, Exhibit “136”, “148”, “165”) However,
3

4     he had no problem telling the Trustee’s counsel about these issues an making
5
      admissions that the evidence was being concealed.
6

7
             From: Richard <lawstudios@comcast.net>

8            To: "Jessica Bagdanov" <jbagdanov@bg.law>
9
             "Seror, David" <dseror@bg.law>
10

11           CC: "Zamora, Nancy" <zamora3@aol.com>
12
             Date: 4/17/2018 9:23:00 PM
13

14
             Subject: Fwd: Ex Parte Application

15           Jessica & David,
16
             1. Obviously what Dimitrios says is pure rubbish. A head count of
17

18           computers is neither here nor there: What is potentially important is
19
             whether or not relevant data was preserved.
20

21
             2. Testing the existence or non-existence of data on hard drives by

22           turning computers "on" is also just silly: A power supply or
23
             motherboard could have failed and yet the data could be fully intact
24

25           on the drive(s) -- or may in fact reside on backup media on the server,
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   19
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 20 of 104 Page ID
                                      #:37850


1            etc. And, don't forget that little workstations for designers are very
2
             unlikely to have the Quickbooks or any other crucial data on
3

4            them. That stuff probably resided on the server, in Ed Smith's/Organic
5
             Intelligence's hands.
6

7
             3. Important: u-257? My e-mails to Kring & Chung reflect that, after

8            handing over the thumb drive to K&C, and whenever the PDTW
9
             Quickbooks file was requested of TW, I was the first to point out
10

11           that OUR version was not to be deemed 100% reliable. This is
12
             because TW never expected to have to produce again that file, and,
13

14
             to track intercompany loans we in fact made entries into "our"

15           version of the PDTW Quickbooks file. [Tax evasion] That version
16
             of the QB file was never really intended for outside consumption or
17

18           for the reliance of anyone else. I pointed this out right and left to
19
             everyone, but they wanted our datafile anyway. We were just trying to
20

21
             track what should have happened, and all of this was mainly pre-

22           litigation and then I think just the first few months of litigation when
23
             we had to revisit how these things would be classified. See, my e-
24

25           mails to Nancy Zamora, etc., on this subject. "Our" version was
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   20
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 21 of 104 Page ID
                                      #:37851


1            NEVER represented by us to be anything other than OUR
2
             internal version.
3

4            BUT equally important is this: Notwithstanding the fact that K&C
5
             were jumping up and down about getting the thumb drive in Sept. of
6

7
             2015 "to get the taxes done," Thomas actually had Joseph Foster

8            complete and file PDTW's 2014 taxes before the Sept. 15 cutoff,
9
             which is BEFORE we gave over any data. Thus, Foster likely still has
10

11           that version of the PDTW Quickbooks that was given to him by
12
             Paula Thomas that he used to prepare PDTW's 2014 taxes. Just look at
13

14
             the date of the return: It is before TW gave the USB drive to K&C.

15           (And it admits something like $1.8M in debt to TW . . .). I
16
             did not know this until quite recently.
17

18           The truth: Neither what Foster has nor what we handed over,
19
             strictly speaking, may be the final word on PDTW's accounting
20

21
             through 2014 or thereafter. (Nor does it have to be . . .) Foster

22           never filed an amended return that I know of, and the only return
23
             seems to be based upon something that was given to him before we
24

25           handed over the USB drive with "our" version. But, if you want an
26
             admission, get, and use, whatever Foster has. BTW, Foster has
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   21
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 22 of 104 Page ID
                                      #:37852


1            clammed up on me. I wanted a declaration from him in the
2
             "Lawyer Lawsuit" to dispel this idiotic stuff Biller is saying about
3

4            me. Foster agreed that he had no idea what K&C had sent him
5
             later on, and that it was just a Quickbooks file he couldn't open,
6

7
             but also acknowledged he had been able to open a file to do the

8            2014 taxes. But when I sent him a declaration, to my knowledge he
9
             just ignored it. I should verify that with my attorney, Steven Wang at
10

11           Parker Mills, LLP, but that's my understanding. I will need to press
12
             him when it comes time to finalize the reply in my Anti-SLAPP
13

14
             motion.

15           4. It's always fun to use terms like "deep dive" and "metadata"
16
             and the rest to bamboozle the masses, but it's all bullshit at the
17

18           end of the day. Thomas signed that 2014 tax return based upon
19
             some version of PDTW's QB file that she was satisfied with. It did
20

21
             not include ALL of TW's loans to PDTW; nor did it necessarily

22           include intercompany transfers, some of which were in PDTW's
23
             favor. Still, if you want something that puts the lie to "deep dives"
24

25           and crapola about "metadata" etc., get what Foster has. It may
26
             not be 100% complete or accurate, but Thomas endorsed it. As to
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   22
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 23 of 104 Page ID
                                      #:37853


1            TW's position, see Claims 9 & 10 (even though 10 has been
2
             withdrawn). There is approx. $600K more that is not listed in
3

4            Thomas' version of PDTW's debt, as listed on the 2014 tax return.
5
             Note also her ADMISSION as to officer debt. You probably don't
6

7
             even need the Quickbooks to prevail on your MSJ.

8            Rbp
9
      (Emphasis added)
10

11

12
             From: "Dimitrios Biller" <biller_ldtconsulting@verizon.net>
13

14
             To: "Jessica Bagdanov" <jbagdanov@bg.law>, "Richard"

15           <lawstudios@comcast.net>
16
             Cc: "David Seror" <dseror@bg.law>
17

18           Sent: Tuesday, April 17, 2018 6:18:41 PM
19
             Subject: RE: Ex Parte Application
20

21
             Jessica

22           I don’t’ want to access the computers in terms of imaging. I
23
             simply want to count the computers and turn them on to
24

25           confirm there is data in the computers. I believe there is no
26
             such data and you will not allow me to confirm whether I
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   23
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 24 of 104 Page ID
                                      #:37854


1            am right or wrong. If there is no data, then we have a
2
             serious destruction of evidence problem (not necessarily
3

4            involving you firm); you simply cannot file a motion for
5
             summary judgment based on accounting records from
6

7
             QUICKBOOKS when there is no authenticity of that data

8            and confirmation with a deep dive inspection of the meta
9
             data to show the QuickBooks are unreliable. The first step
10

11           is to count the computers and turn them on. Your refusal
12
             will be the basis, in part, of my opposition to the motion for
13

14
             summary judgment. You have been put on notice.

15           Dimitrios
16
      (Decl. of Biller, Ex. “167”)
17

18           9.     Exhibits “166” and “167” are documents that were not produced to
19
      me, when I took the deposition of Trustee Larry Simons in April 2018, so I could
20

21
      not ask him questions about these e-mails. Of course, Richard Peddie did not

22    produce the documents in any discovery to Paula Thomas. I have identified these
23
      exhibits up front and center, because they constitute admissible evidence proving
24

25    (a) Park falsely testified on April 29, 2019, when she stated she left the PDTW,
26
      LLC computers at PDTW when moving; (b) despite Peddie’s refusal to admit to
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   24
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 25 of 104 Page ID
                                      #:37855


1     courts and to me that he had control and custody of the PDTW computers, he did.
2
      (c) Peddie withheld these PDTW computers from the Trustee; (d) Peddie tampered
3

4     with information on the PDTW computers and may have “wiped” information
5
      from the computers at the discretion of Jene Park and himself; (e) Peddie sold
6

7
      PDTW computers at his and Park’s discretion; (f) the PDTW QuickBooks

8     provided by Peddie cannot be used to verify anything, because they were only used
9
      internally to track “intercompany loans,” [money laundering] was “never really
10

11    expected for outside consumption or the reliance of anyone else,” and was
12
      subject to change - such as when they began litigation and needed to “revisit how
13

14
      things would be classified”, i.e., to support tax evasion. Here’s what Peddie

15    himself had to say regarding the QuickBooks: “I was the first to point out that
16
      OUR version was not to be deemed 100% reliable.” He goes on to say the QB
17

18    he presented to the Trustee and to the Court was “our” version and that “"Our"
19
      version was NEVER represented by us to be anything other than OUR
20

21
      internal version.”; (f) Peddie concealed financial information about PDTW, LLC

22    and computers from Thomas and the Trustee. (Emphasis added)
23
             10.    For years, Peddie and Park have concealed PDTW’s computers
24

25    containing financial, banking, and creative information regarding the history of the
26
      company. Paula Thomas owns 99.5% of PDTW, and her daughter owns the
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   25
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 26 of 104 Page ID
                                      #:37856


1     remainder. Despite this ownership, Paula Thomas has been banned from PDTW’S
2
      accounting, financial, banking, and creative records, since Peddie fraudulently
3

4     fired her, locked her out of her office, and cut her off from her company. She was
5
      not even allowed to collect her personal belongings. Again, he has not produced
6

7
      the above evidence in discovery.

8            11.    Peddie did not turn over all of PDTW computers and books & records
9
      to the trustee in the Bankruptcy Proceedings in violation of 18 U.S.C. §152.
10

11    PDTW owned 50 computers, yet Peddie and Park only produced five to the
12
      Trustee and none to Plaintiffs. (Exhibit “34”; LDT000675-LDT000676) Thomas
13

14
      won the litigation rights to PDTW in the Adversary Proceedings and has continued

15    to demand the return of her property.
16
             D.     EVIDENCE OF CONCEALING COMPUTERS
17

18            12.   In an email to the Trustee’s council dated March 2017, Peddie admits
19
      that Thomas Wylde, LLC concealed PDTW’s computers, iPads and other property,
20

21
      and felt entitled to tamper with, destroy or “wipe” the information from the devices

22    at the discretion of Park and Peddie. These emails point directly to Peddie’s
23
      destruction and concealment of evidence. This evidence relates to finances and the
24

25    creation of the brand. Note: RBP stands for Richard Byron Peddie:
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   26
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 27 of 104 Page ID
                                      #:37857


1            1 - about 12 - 14 Apple Mac computers including keyboards and
2
             mouse
3

4            /* RBP: For tomorrow, we will NOT be able to turn over any of these.
5
             We haven't had enough notice. We may wish to make an offer on
6

7
             them. We hoped you would forward the information to the auctioneer

8            to get an idea as to value. But, we can ready them for delivery into the
9
             auctioneer's hands as well, but again, we need adequate notice. */
10

11           5- 2 black PC computers
12
             /* RBP: If these turn up, we will give them to the auctioneer UNLESS
13

14
             Jene says something about any important data being on them, in

15           which case we will need time. I await instructions but believe we will
16
             just turn them over. */
17

18           7 - about 8 iPads
19
             /* RBP: If these can be rounded up and if there is no data on them that
20

21
             needs to be wiped, we will give them to auctioneer. If time is needed

22           to wipe them of proprietary data, we may need an accommodation
23
             here too. */
24

25           11- CIM books with all PDTW company history
26
             /* RBP: Again, we will NOT give these up. */
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   27
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 28 of 104 Page ID
                                      #:37858


1            /* RBP: These books are not so much PDTW company history as
2
             brand history. They contain financials and confidential information
3

4            related to the brand and its performance. They are also evidence. They
5
             are essentially glossy securities documents. They likely have ZERO
6

7
             commercial value. Whatever miniscule theoretical value they have is

8            wholly offset by the potential damage caused by a release of this
9
             confidential information. In other words, we claim them, and while
10

11           we are punting lots of other things we also claim -- an example being
12
             archives -- we intend to hold on to these as part of the IP and as part
13

14
             of books and records and therefore collateral. In addition,

15           these were created as part of the deal with Vendome Capital. TW
16
             negotiated down the debt and TW monies were used to pay off
17

18           Vendome, which monies also therefore relate to the creation of the
19
             CIM. We do not mind allowing the Trustee or even Thomas'
20

21
             counsel to take custody, temporarily, of one copy each of these for

22           review purposes. */
23
      (Decl. of Biller, Ex. “166”, print color in original)
24

25           13.    Next, Jene Park’s testimony contradicts Peddie; either Peddie or
26
      Park is not telling the truth, or they are both lying.
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   28
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 29 of 104 Page ID
                                      #:37859


1            BY MR. BILLER:
2
             3 Q Okay. How many computers did -- existed at
3

4            4 PDTW up until the time TW -- Thomas Wylde came into
5
             5 business? 02:14:43
6

7
             6 A Well, when we had bankruptcy filed, we left

8            7 everything -- we left all the computers and we give
9
             8 the exact photos of how many computers we have left
10

11           9 and all the list of how many computers we have left,
12
             10 and gave that to trustee. 02:15:11
13

14
             11 And later on we actually accidentally took

15           12 some of the older computers. We also told the
16
             13 trustee or the list of everything we took.
17

18           14 Q How many computers were on that list?
19
             15 A I don't remember. Trustee has that 02:15:27
20

21
             16 information. We have information. So I'm sure that

22           17 we can pull that information. I don't remember out
23
             18 of my head right now.
24

25           19 Q Do you know if it was more or less than 20?
26
             20 A The one we took to our new one was, I want to 02:15:40
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   29
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 30 of 104 Page ID
                                      #:37860


1            21 say, less than 20, because we left a lot of them at
2
             22 the PDTW office. The one we took to new office, I
3

4            23 want to say, less than 20. But we have the list,
5
             24 which I submitted it. So I don't remember exactly
6

7
             25 now how many. 02:16:04

8            Page 199
9
             1 Q Okay.
10

11           2 A But we can go back.
12
             3 Q Did you give that list to Richard?
13

14
             4 A Richard has them and trustee has them.

15    (Exhibit “129”)
16
             14.    Richard Peddie never produce that list of computers to me and
17

18    he never provided the information on the list in response to discovery.
19
             E.     EVIDENCE OF BANKRUPTCY FRAUD, 18 U.S.C. §152
20

21
             15..   Richard Peddie’s submission and filing of the fraudulent Claim No. 9

22    for $2.4 million, and another to be filed for $2 million, in addition to the fraudulent
23
      Counterclaim seeking ownership of the IP with the $2.5 alleged debt PDTW, LLC
24

25    allegedly owes Thomas Wylde, LLC is shocking and unconscionable. Peddie,
26
      Park and Schnider wasted two years of Plaintiffs’ life in these fraudulent
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   30
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 31 of 104 Page ID
                                      #:37861


1     proceedings. I prepared the Chart of Crimes for an easy reference to the criminal
2
      acts committed by Schnider, Peddie and Park, some of the admissible evidence
3

4     supporting that position, and the specific criminals’ statutes violated. (Decl. of
5
      Biller, 507:21-520:12) The Crosscomplalint Peddie filed in Superior Court
6

7
      impeaches the fraudulent Claim No. 9 and Counterclaim he filed in Bankruptcy

8     Court.
9
               F.   INCONSISTENCIES BETWEEN CROSSCOMPLAINT IN
10

11                  SUPERIOR COURT & COUNTERCLAIM IN ADVERSARY
12
                    PROCEEDINGS
13

14

15      TW’s Crossclaim filed in Superior              Counterclaim that TW filed in the
16
        Court for the State of California              Adversary Proceedings in Response
17

18      Signed by Peddie Regarding IP                  to the Trustee’s Complaint
19
                                                       Regarding IP
20

21

22      “As part of the Plan of                        “197. As alleged by Trustee, actual
23
        Reorganization, THOMAS was to                  controversies exist as to ownership of
24

25      become one of the owners of Thomas             the Copyrights and Trademarks at
26
        Wylde, LLC, with membership units              issue in this case. See Complaint ¶¶
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   31
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 32 of 104 Page ID
                                      #:37862


1       evidencing her ownership, all for that         101-102.
2
        consideration described in an                  198. TW instead contends that
3

4       Agreement to Purchase Membership               Debtor at all times understood and
5
        Interest signed by THOMAS on Dec.              agreed that the subject intellectual
6

7
        22, 2014.”                                     property would be assigned to TW

8       “Under the Agreement to Purchase               in exchange for those amounts
9
        Membership Interest, THOMAS was                expended by TW on its behalf or
10

11      to receive 64 Membership Units in              lent to it or used to pay off debts
12
        TW. THOMAS has received these                  assumed by Thomas momentarily
13

14      Membership Units and, as indicated in and solely for transactional and/or
15      the FAC, is a member of TW.                    tax-motivated reasons.
16
        Under the Agreement to Purchase                199. TW thus contends that Debtor
17

18      Membership Interest, THOMAS was                was at all times obligated to transfer
19
        required to furnish $3,200.00 in the           to TW anything that Thomas herself
20

21      form of money as part of her capital           could not transfer as part of the
22      contribution for the Membership                agreed-upon plan. Thus, TW lays
23

24

25      Agreement to Purchase
                                    -
        Units. THOMAS did so. Under the                claim to the intellectual property

                                                       itself, as well as to those designs
26
        Membership Interest, THOMAS                    Thomas purported to assign to TW,
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   32
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 33 of 104 Page ID
                                      #:37863


1       was to assign to TW: All intellectual          as well as to their embodiment, in
2
        property rights and associated                 the form of the archives.”
3

4       goodwill relating to the Thomas                “200. TW contends that Debtor’s
5
        Wylde brand and designs, including, acceptance of millions of dollars on
6

7
        without limitation, any copyrights,            the one hand, as well as its
8       trademarks, patents, trade secrets,            acquiescence to the transfer of the
9
        or any other rights therein but                intellectual property demonstrates
10

11      specifically excluding Paula                   Debtor’s understanding and, more
12
        Thomas' name, image, likeness,                 importantly, its performance of this
13

14      biography and moral rights ("IP").             plan.”
15      Agreement to Purchase                          “201. TW further contends that the
16
        Membership Interest, Exhibit A.                fact that Debtor left the archives with
17

18      THOMAS did so.”                                TW demonstrates Debtor’s
19
                                                       understanding and, once again, its
20

21                                                     performance of this plan.”
22                                                     “202. Thus, TW contends that
23
                                                       whatever defects or infirmities there
24

25                                                     may have been in the execution of the
26
                                                       plan, the transfer to TW of the subject
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   33
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 34 of 104 Page ID
                                      #:37864


1                                                      intellectual property is not void.
2
                                                       203. Thus, TW contends that the
3

4                                                      archives were delivered to it and
5
                                                       belong to it.”
6

7
                                                       “204. And thus, TW requests that this
8                                                      Court declare TW to be the owner of
9
                                                       the Copyrights and Trademarks and
10

11                                                     the archives.”
12

13

14

15      INCONSISTENCIES BETWEEN CROSSCOMPLAINT & CLAIM NO 9
16

17

18      TW’s Crossclaim filed in Superior              Claim No. 9 TW Filed In the
19
        Court for the State of California              United States Bankruptcy Court
20

21      Signed by Peddie Regarding Debt                One Month Before Filing the
22
                                                       Crossclaim in Superior Court
23

24

25      “177. PDTW and THOMAS breached                 “7. How much is the claim?”
26
        the covenant of good faith and fair            “$2,417,152.26”
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   34
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 35 of 104 Page ID
                                      #:37865


1       dealing implied in its agreements              “Does this amount include interest or
2
       I[Employment Agreement andl                     other charges?”
3

4      IOperating Agreement]Iwith TW by,               “"""SEE ATTACHMENTS""" No”
5
        among other things: seeking to                 “Yes. Attach statement itemizing
6

7
        obstruct TW's liquidation of                   interest, fees, expenses, or other
8       inventory; seeking to interfere with,          charges required by Bankruptcy Rule
9
        and indeed denying, TW's rights in             3001(c)(2)(A).”
10

11      and to THOMAS WYLDE archive                    “8. What is the basis of the claim?”
12
        pieces; disavowing debts incurred by “Examples: Goods sold, money
13

14      PDTW to TW; seeking to                         loaned, lease, services performed,
15      recharacterize monies spent with               personal injury or wrongful death, or
16
        PDTW' s consent and on its behalf              credit card.
17

18      and for its benefit as things instead          Attach redacted copies of any
19
        done for the benefit of others;                documents supporting the claim
20

21      attempting to reclaim things they had          required by Bankruptcy Rule 3001(c).
22      already sold or that they know they            Limit disclosing information that is
23
        must transfer to TW once certain               entitled to privacy, such as health care
24

25      PDTW secured debts are paid off, or            information.”
26
        otherwise things that they know are            “Money Loaned to Debtor; Payment
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   35
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 36 of 104 Page ID
                                      #:37866


1         collateral for debts incurred to TW;         of Debtor's Debts/Liabilities”
2
          and by disavowing those other                ***SEE ATTACHMENTS***
3

4         things, they bound themselves to do          [NO AGREEMENTS WERE
5
          under that Plan of Reorganization            ATTACHED AND TW ARGUED
6

7
          described above the correct amount           THERE ARE NO

8         owed by PDTW to TW. 1                        AGREEMENTS]
9

10

11

12    1
          There was never a Plan of Organization. Under Corporate Code §1200:
13
              1200. A reorganization (Section 181) or a share exchange tender
14            offer (Section 183.5) shall be approved by the board of:
15               (a) Each constituent corporation in a merger reorganization;
                 (b) The acquiring corporation in an exchange reorganization;
16
                 (c) The acquiring corporation and the corporation whose property
17            and assets are acquired in a sale-of-assets reorganization;
                 (d) The acquiring corporation in a share exchange tender offer
18
              (Section 183.5); and
19               (e) The corporation in control of any constituent or acquiring
20
              domestic or foreign corporation or other business entity under
              subdivision (a), (b) or (c) and whose equity securities are issued,
21            transferred, or exchanged in the reorganization (a "parent party").
22            1201.
                (a) The principal terms of a reorganization shall be approved
23
              by the outstanding shares (Section 152) of each class of each
24            corporation the approval of whose board is required under Section
              1200, except as provided in subdivision (b) and except that (unless
25
              otherwise provided in the articles) no approval of any class of
26            outstanding preferred shares of the surviving or acquiring
27
              corporation or parent party shall be required if the rights,
              preferences, privileges and restrictions granted to or imposed upon
28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   36
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 37 of 104 Page ID
                                      #:37867


1       188. $2,554,409.67 which is the
2
        current amount of this debt, is due
3

4       and unpaid despite demand or
5
        despite PDTW' s repudiation of this
6

7
        debt, plus pre interest

8

9
             G.     EVIDENCE JENE PARK IS NOT CEO/MANAGER OF TW
10

11           15.    There is a lot of evidence to prove that Jene Park is not CEO /
12
      Manager of TW. This is significant because she’s taken the Brand underground
13

14    and is selling merchandise through a “private message” system on Instagram. Park
15    wrote an email to Choi trying to establish four CEO’s of the company. Either way,
16
      she and the others referenced as CEO’s cannot be CEO’s without a vote, according
17

18    to the Restated Amended Operating Agreement. No vote ever took place. For the
19
      purposes of this brief introduction, Plaintiffs rely on the June 15, 2016 e-mail from
20

21    Jene Park to Stephen Choi:
22

23

24

25           that class of shares remain unchanged (subject to the provisions of
             subdivision (c)). For the purpose of this subdivision, two classes
26
             of common shares differing only as to voting rights shall be
27           considered as a single class of shares.
28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   37
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 38 of 104 Page ID
                                      #:37868


1            From: Jene Park <jene@jenejen.com>
2
             Sent: Friday, June 03, 2016 8:36 PM
3

4            To: Stephen Choi; Doug Lee; Roger Kuo
5
             Subject: Book4.xlsx; A TT0O00l.txt
6

7
             Attachments:

8            Thank you for meeting me today.
9
             Per our conversation, I went through the numbers and have come up
10

11           with an annual budget that I can meet for your review.
12
             Some of major changes are:
13

14
             * Payroll based on 11 team members including myself and I kept

15           everybody's salary as is for now. It is hard to retrain the
16
             team and I would rather cut the members but keep the remaining
17

18           team's salary as it to keep morale up.
19
             * Significantly reduce the sample cost from $1,498K to $500K. I plan
20

21
             to focus on core product which is 50% of the collection.

22           * Payroll and outside service reduced from $1,900K to $670K.
23
             * Fashion show was changed to presentation reduced from $4SOK to
24

25           $60K.
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   38
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 39 of 104 Page ID
                                      #:37869


1            • This, of course, does not include a CEO position in the budget
2
             for now, I am assuming those duties will be taken over by the four
3

4            of us. Total Expenses reduced from $6.5 M to $3.l M Based on
5
             $4.0 M sales expected net loss $1.lM for the first year.
6

7
             Expected to break even for the 2nd year.

8            Stephen,
9
             Again, I believe with the current condition of the company revenue
10

11           and uncontrollable expenses and the lawsuit, even with a clear plan
12
             (roadmap to recover), I think it will be extremely difficult to find an
13

14
             investor/buyer.

15           My plan is to reduce the bleeding and to put the company in a
16
             better situation and keep it float without major additional
17

18           funds. I think this way you can probably have much better chance
19
             to sell.
20

21
             As I said earlier, at any point, if you sell the company, I am more

22           than happy to help the transition and move on, otherwise I would
23
             like to have 2 years to bring your company to a lot better situation.
24

25           In return, I only ask you to treat me fairly based on my performance
26
             and results and compensate me accordingly as the company recovers.
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   39
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 40 of 104 Page ID
                                      #:37870


1                   One thing I would like to ask is regardless of your decision, I
2
             would like you to share it with me as soon as possible.
3

4     (Decl. of Biller, Ex. “152”)
5
             16.    For each time Park testified or declared under penalty of perjury she
6

7
      was the CEO of Thomas Wylde, LLC, she committed perjury. No owner of units

8     voted to appoint Park the CEO. Schnider drafted a Notice of Proposal of making
9
      her a CEO, but the actual notice of consent was never signed by anybody. There
10

11    are no minutes documenting a vote. Plaintiff has obtained a document named
12
      “NOTICE OF PROPOSED ACTION BY WRITTEN CONSENT AND
13

14
      REQUEST FOR CONSENT TO THE MEMBER OF THOMAS WYLDE that

15    “Hillshore Investment” proposed Jene Park to be the Manager, but no vote took
16
      place. Paula Thomas was not given notice of this proposal, she did not vote on it,
17

18    and Plaintiffs do not have a signed copy. Schnider signed the Notice, but no
19
      signatures appear on other the signature page for the members. (Decl. of Biller, Ex.
20

21
      “2”) Hillshore Investments does not exist to form a supermajority, according to

22    Amended Restated Operating Agreement. Paula Thomas would have to approve
23
      of Jene Park being the CEO and that would never happen.
24

25           5.4. Manager's Powers and Limitations. The Manager of the
26
             Company shall have all powers and authority provided by this
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   40
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 41 of 104 Page ID
                                      #:37871


1            Agreement and the Act. Notwithstanding the foregoing, the Manager
2
             shall not take any of the actions described in Section 7.3 unless it has
3

4            been approved by the Members by Vote of a Supermajority of
5
             Members.
6

7
             5.8. Removal and Replacement of Manager. The Manager shall

8            serve until the earlier of: (a) the Manager's resignation, retirement,
9
             death, or disability, (b) the Manager's removal by Vote of a
10

11           Supermajority of Members or (c) the Manager ceasing to be a
12
             Member of the Company. A new Manager shall be appointed by Vote
13

14
             of a Supermajority of Members.

15           17.    Choi terminated Hanna and there was not a supermajority vote. Also,
16
      Choi has no operational authority because he is not an owner, member or officer of
17

18    Thomas Wylde, LLC. Choi is a company outsider. (Exhibit “33”; LDT000665-
19
      LDT000664) On July 16, 2016, Schnider drafted a Proposed Consent to Take
20

21
      Action to make Park the CEO, but it was never executed. (Exhibit “2”,

22    LDT000044- LDT000045) Park repeatedly testified that she is a “part-time” CEO
23
      and that is consistent with her concept of Choi, Hanna, Lee and Park being four
24

25    CEOs.
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   41
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 42 of 104 Page ID
                                      #:37872


1            • This, of course, does not include a CEO position in the budget
2
             for now, I am assuming those duties will be taken over by the four
3

4            of us. Total Expenses reduced from $6.5 M to $3.l M Based on
5
             $4.0 M sales expected net loss $1.lM for the first year.
6

7
             See Exhibit “152” supra. Park was proposing to help Stephen Choi,

8     NOT Hillshore Investment, S.A. to sell the business. Of course, the “Four
9
      Horseman CEO” strategy violates the Amended Restated Operating
10

11    Agreement:
12
             5.1. Managed by Manager. Subject to Sections 5.4 and 7.3, the
13

14
             business of the Company shall be managed by one Manager, who may

15           also be a Member. Except as otherwise set forth in this Agreement, all
16
             decisions concerning the management of the Company's business shall
17

18           be made by the Manager. The Manager shall also serve as the Chief
19
             Executive Officer ("CEO") of the Company. The Manager shall have
20

21
             general supervision of the business and affairs of the Company, shall

22           preside at all meetings of Members and the Executive Committee, and
23
             shall have any other powers and duties usually vested in a CEO. The
24

25           Manager may also provide for additional Officers of the Company
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   42
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 43 of 104 Page ID
                                      #:37873


1            from time to time and shall establish the powers, duties, and
2
             compensation of all other Company officers and employees.
3

4     (Exhibit “70”)
5
             There is nobody at Thomas Wylde, LLC who is supervising,
6

7
      managing, and approving of Peddie’s representation of Thomas Wylde. It is

8     undisputed he is working for Stephen Choi and Stephen Choi is not an
9
      owner or member of Thomas Wylde, LLC; Paula Thomas is the majority
10

11    owner.
12
             H.     EVIDENCE OF PERJURY AND SUBROGATION OF
13

14
                    PERJURY

15           16.    Richard Peddie and David Schnider have prepared, signed and filed
16
      declarations stating that Paula Thomas took personal responsibility over debt
17

18    Thomas Wylde, LLC paid for PDTW, LLC. This is not true. David Schnider
19
      informed Apfelberg that PDTW, LLC was not going to have debt after Thomas
20

21
      Wylde, LLC paid off the CBC loan of $1.65 million and the Prestemon loans:

22           Re: Redlines
23
             From: David Schnider <david@thomaswylde.com>
24

25           To: "Apfelberg, Andrew M." <aapfelberg@greenbergglusker.com>
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   43
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 44 of 104 Page ID
                                      #:37874


1            Cc: Paula Thomas <paula@thomaswylde.com>, John Hanna
2
             <johnhanna@thomaswylde.com>,
3

4            "Spillers, Katy" <kspillers@greenbergglusker.com>
5
             Date: Mon, 22 Dec 2014 12:23:00 -0800
6

7
             Paula is aware that the $2M is going to pay the CBC and

8            Prestemon loans. There should be little or no balance remaining once
9
             that is done. PDTW will continue to operate nominally, but at the
10

11           end of the year, all employees will be transferred to Thomas
12
             Wylde. PDTW has already paid off all of its manufacturers and
13

14
             they are now doing business with Thomas Wylde. There should

15           not be any personal exposure to Paula on either trade debt or
16
             employee liabilities, but we agreed to include them in the
17

18           indemnity agreement just in case.
19
             17.    I have read David Schnider’s May 8, 2018 Declaration. That
20

21
      Declaration states in part:

22           The second chain, commencing at OppMSJ00040, shows
23
             communications on and just before Dec. 22, 2014, the date Paula
24

25           Thomas signed the APMI and related instruments.
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   44
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 45 of 104 Page ID
                                      #:37875


1            TW was bound, under the APMI and attachments, to pay off CBC
2
             Partners I, LLC for Thomas. See Exhibit B -APMI CJ[ 6(d)
3

4            (OppMSJ00012 & 000116 - liabilities assumed) & Use of Proceeds
5
             Agreement CJ[ 1 (OppsMSJ00020) .
6

7
             As one can see, Debtor PDTW, LLC, had delegated the CBC

8            Partners I, LLC debt to Thomas - Exhibit C - and Thomas had
9
             accepted liability for that debt - OppMSJ00028. I am informed and
10

11           believe that TW in fact paid off CBC Partners I, LLC as well as all
12
             other creditors TW was bound to pay off under the APMI and Use of
13

14
             Proceeds Agreement.

15           I.     FRADULENT “ACTION BY WRITTEN CONSENT;
16
                    RESOLUTION TO MAKE HILLSHORE A MEMBER
17

18           18.    This document is part of Exhibit “184” and is bates stamped 0221.
19
      Despite serving Thomas Wylde, LLC with substantial discovery from June 2017
20

21
      to the taking of PMK witnesses (Jene Park) on August 10, 2017 and April 29, 2019,

22    Thomas Wylde, LLC, David Schnider and Richard Peddie never produced Exhibit
23
      “169” in response to any Superior Court discovery, or (I believe) in response to
24

25    discovery served in bankruptcy, in Opposition to Paula’s Motion for Partial
26
      Summary Judgment, in Opposition to Thomas’ Motion for Disqualification or in
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   45
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 46 of 104 Page ID
                                      #:37876


1     response to the subpoena duces tecum served on Eniluz Gonzales and David
2
      Schnider.
3

4            19.    I have reviewed the documents Greenberg Glusker produced. All of
5
      the e-mails exchanged between David Schnider and Andrew Apfelberg in
6

7
      December 2014 that relate to the “investment documents” do NOT include Exhibit

8     “184” and there was not any discussion about drafting Exhibit “184.” This
9
      exhibit has to be considered an investment document, because it allegedly allows
10

11    Hillshore Investment, S.A. to join Thomas Wylde, LLC as a “member” holding 90
12
      units for $5.5 million. There is NO evidence that a supermajority vote was
13

14
      obtained to allow this to happen:

15           7.3. Acts Requiring Member Vote. Except as otherwise provided in
16
             this Agreement or by the Act, all of the following acts shall require
17

18           the consent by Vote of a Supermajority of Members:
19
             (a) Any act that would make it impossible to carry on the ordinary
20

21
             business of the Company;

22           (b) Any confession of a judgment against the Company;
23
             (c) The dissolution of the Company;
24

25

26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   46
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 47 of 104 Page ID
                                      #:37877


1            (d) The disposition, sale, transfer, assignment or license of all or a
2
             substantial part of the Company’s assets not in the ordinary
3

4            course of business;
5
             (e) The incurring of any debt not in the ordinary course of business;
6

7
             (f) A change in the nature of the principal business of the

8            Company or establishment of new or diffusion product lines;
9
             (g) The filing of a petition in bankruptcy or entering into an
10

11           assignment for the benefit of the Company’s creditors;
12
             (h) The entering into, on behalf of the Company, of any transaction
13

14
             constituting (i) a “reorganization” within the meaning of Corporations

15           Code §17711.01 or (ii) a sale, merger, or conversion of the Company;
16
             (g) The incurring of any contractual obligation or the making of
17

18           any capital expenditure with a total cost of more than $500,000;
19
             (h) The issuance or redemption of any Membership Interest
20

21
             (including the terms thereof);

22           (i) Making operating or liquidating distributions to Members;
23
             (j) The Transfer of any Membership Interest (other than to a Permitted
24

25           Transferee);
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   47
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 48 of 104 Page ID
                                      #:37878


1            (k) The admission of any new Member (other than a Permitted
2
             Transferee);
3

4            (l) Instituting, settling, or compromising of any claim or litigation for
5
             more than $100,000;
6

7
             (m) Any transaction between the Company and a Member or an

8            Affiliate of a Member or between the Company and a Manager or
9
             an Affiliate of a Manager;
10

11           (n) Approval of annual budget and deviation of more than 10% for any
12
             line item in any previously approved budget;
13

14
             (o) Paying any officer or employee more than $200,000 per year; and

15           (p) incurring any debt secured by the assets of the Company and all
16
             amendments and modifications thereto.
17

18           20.    I have not seen any document reflecting a supermajority vote for
19
      “Hillshore Investment, S.A.” to join as a member of Thomas Wylde, LLC. I have
20

21
      not seen any Notice to members regarding an “Action by Written Consent” to

22    allow Hillshore Investment, S.A. to become a member. I have not seen any e-mails
23
      distributing the document presented here as Exhibit “184.”
24

25           21.    This Document is fraudulent. First, Paula Thomas was in Uruguay on
26
      January 1, 2015, when this document was allegedly signed, yet all signatures
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   48
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 49 of 104 Page ID
                                      #:37879


1     appear on the same signature page, dated the same day. This is impossible. This is
2
      one of the ONLY documents where all signatures EVER appear together, as
3

4     usually the members sign separately on separate copies. Second, there is no “fax
5
      information” on the signature page, which would have happened had it been faxed
6

7
      to her in order for her to sign on the same page and same date as everyone else.

8     Third, there is no evidence that I could find indicating Andrew Apfelberg
9
      approved of this document and evidence that the document went through the back-
10

11    and-forth exchange of redline versions between Schnider and Apfelberg like the
12
      other investment documents. Fourth, the document is dated “January 1, 2015”,
13

14
      but not “with an effective date of January 1, 2015” like all other investment

15    documents. Fifth, there are not any e-mails between Apfelberg in Thomas’ legal
16
      files exchanged between Apfelberg and Thomas regarding this document. Sixth,
17

18    Richard Peddie never filed this document as an exhibit in support of any
19
      Opposition to any Motion to support his argument Hillshore Investment, S.A.
20

21
      exists; it was not cited as an exhibit in the Statement of Genuine Issue of Material

22    Fact or in support of the Motion to Disqualify Peddie to support the statement
23
      Hillshore Investment, S.A. exists. Seventh, Eniluz Gonzalez did not allegedly
24

25    become the “President” and “General Manager” until JANUARY 7, 2014, so there
26
      was nobody at Hillshore Investment, S.A. to agree to invest $5.5 million and loan
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   49
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 50 of 104 Page ID
                                      #:37880


1     $2 million to Thomas Wylde, LLC. [Exhibit “49”, LDT001311-LDT001335]
2
      The Resolution is a fraud. That is why Richard Peddie NEVER used this
3

4     document in his fraudulent claims that Hillshore Investment, S.A. exists.
5
             22.    Doug Lee, Roger Kuo, Jene Park, and John Hanna signed the original
6

7
      fraudulent Operating Agreement noting in that agreement there were 46 Units and

8     identifying the number of Units each person had. When Paula Thomas became a
9
      member with 64 units, the Operating Agreement was changed to the Amended
10

11    Restated Operating Agreement to note the total units of 110 and the number of
12
      units for each member. [(Exhibit “70”; LDT002527- LDT002557
13

14
      and Exhibit “20”; LDT00000352- LDT000381] That procedure never took place

15    when “Hillshore Investment” allegedly became a member. Hillshore allegedly
16
      joined, yet the total number of available units never increased to reflect the new
17

18    3300 units “purchased.” The Operating Agreement was also never Amended to
19
      recognize that Hillshore had become a member. This is because Hillshore never
20

21
      became a member and did not care. Choi was using Hillshore as a front to launder

22    money and commit tax evasion. Merely amending Exhibit “B” to note the
23
      “Hillshore Investment, S.A.” is a member with a capital contribution of $5.5 is
24

25    meaningless. There is NOT evidence where that $5.5 million went. They’d gotten
26
      rid of Paula Thomas, and no longer needed to keep pretending that Thomas Wylde
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   50
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 51 of 104 Page ID
                                      #:37881


1     was anything other than a money laundering tool for Choi. They made a big deal
2
      out of the purchase of units to make sure Paula Thomas never got control of her
3

4     Brand again, as detailed in their email chain on this subject. This same chain
5
      indicated that they backdated Choi’s notice of intent to purchase, because he,
6

7
      Hillshore, or any other interested party had missed the deadline and was not even

8     entitled to purchase units.
9
             23.    Furthermore, there was never a vote to pay for PDTW, LLC alleged
10

11    $2.4 million expenses that Thomas Wylde, LLC claimed in Bankruptcy Court;
12
      there was never a vote to pay PDTW, LLC’s alleged $2 million for alleged
13

14
      expenses stated on Claim No. 9. Thomas Wylde, LLC took the position in

15    Bankruptcy Court that PDTW, LLC owed it $4.4 million in Claim No. 9, but there
16
      is NO record of a supermajority vote by Thomas Wylde, LLC agreeing to pay
17

18    these expenses. From January 2015 to the time Plaintiff Paula Thomas was
19
      fired, she was in control of the company and she did not vote to pay $4.4.
20

21
      million of alleged debt accumulated by PDTW, LLC.

22           24.    As required by Clause 7.3 of the Amended Restated Operating
23
      Agreement, here is no evidence that a supermajority vote was obtained to authorize
24

25    Jene Park to move the company to an unknown location, as she has now done.
26
      Jene Park has moved the business location of Thomas Wylde, LLC and Richard
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   51
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 52 of 104 Page ID
                                      #:37882


1     Peddie will not inform Plaintiffs or Counsel of the company’s current physical
2
      location. Jene Park is selling garments by appointment only, solicited over
3

4     Instagram and private sales. When she splashes a “TW” garment on Instagram, if
5
      someone asks how they can purchase it, Jene Park instructs them to privately
6

7
      message her. She has essentially wrongfully taken all of the property of Thomas

8     Wylde, LLC and moved it for private sales, without providing notice to Plaintiff.
9
             25.    These Ex Parte Applications for Protective Order or Stay
10

11    Discovery and the Motion to Stay the litigation came right out of Richard
12
      Peddie’s play book, and his pattern and practice of delay and obfuscation.
13

14
      Less than 30 days before the Superior Court trial in 2017, Richard Peddie

15    convinced the Trustee to file an adversary complaint in the bankruptcy court.
16
      (Exhibit “56”; LDT0001907- LDT001910) Special Counsel for the Trustee
17

18    appeared in Superior Court and requested a stay of the October 10, 2017 trial,
19
      and it was granted. Paula Thomas turned her attention to conducting
20

21
      discovery in the adversary proceeding. In this federal case, Peddie filed a

22    Motion to Stay on May 20, 2020. Richard Peddie is now attempting to
23
      recreate the delay and chaos in this federal court, that he previously
24

25    unleashed on the Superior and Bankruptcy Courts. In this federal court,
26
      Peddie organized the adverse parties to Paula Thomas, and they filed the
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   52
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 53 of 104 Page ID
                                      #:37883


1     same ex parte applications to stay discovery that have been filed in this case.
2
      In Bankruptcy, Judge Yun essentially denied the request after making all the
3

4     parties comply with Rule 26(c) of the Federal Rules of Civil Procedure and
5
      Local Rule 37-1, but Defendant were successful in delaying discovery for a
6

7
      year by simply not complying. I had to refile motions just to get discovery.

8     Furthermore, both Peddie and David Schnider continue to violate these
9
      discovery orders issued in other courts. Under Clause 7.3, a supermajority
10

11    vote is needed: (g) The incurring of any contractual obligation or the
12
      making of any capital expenditure with a total cost of more than
13

14
      $500,000;

15           J.     RICHARD PEDDIE HAS LED THE DEFENDANTS AS SHEEP
16
                    DOWN THE PATH OF CORRUPTION, FRAUD, AND DECEIT
17

18                  IN THIS COURT
19
             26.    Richard Peddie filed the Motion to Stay, and he “joined” the Ex Pate
20

21
      Application for a Protective Order or Stay, or in the alternative, Status Conference.

22    The foundation of both pleadings is false; Judge Claster’s decisions on demurrers
23
      in Orange County will NOT adversely affect Plaintiffs’ claims in this case.
24

25    Defendants reason that a number of claims Paula Thomas brought in Los Angeles
26
      County were dismiss, so Judge Claster has to dismiss the claims brough by PDTW,
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   53
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 54 of 104 Page ID
                                      #:37884


1     LLC in Orange County. If that were true, then Defendants should be ordered to
2
      file their motions to dismiss now in this case.
3

4            27.    Richard Peddie, a Defendant in this action, included a “Chart”
5
      attempting to prove that there are overlapping claims between this case and the
6

7
      action in Orange County. In doing so, Richard Peddie is committing any fraud on

8     the Court because it is irrelevant if claims of the same kind are pending in two
9
      courts, the claims have to involve the same parties (same Plaintiffs and
10

11    Defendants); and same factual situation. Richard Peddie conceals that information
12
      from his “Chart.” Below is a reproduction of Peddie’s’ Chart:
13

14

15      Cause of Action                FRICO II                        Lawyer Lawsuit III
16
        (“CoA”)
17

18
        RICO                          YES -1st CoA                     NO

19      Trademark                     YES -2nd CoA                     (YES) (nested in UCL)
20
        Infringement
21

22      Copyright Infringement YES -3rd CoA                            (YES) (nested in UCL)
23
        State Unfair                  YES -4thCoA                      YES – 23 COA
24

25
        Competition

26      (“UCL”)
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   54
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 55 of 104 Page ID
                                      #:37885


1       Fraud                         YES -6th CoA                     YES - 7th, 9th,11th &
2
                                                                       14th, 15th, 18th, 20th
3

4                                                                      CoAs
5
        Fraud by Concealment          YES -6th CoA                     YES – 5th, 6th, & 8th
6

7
                                                                       CoAs

8       Inten. Interf.                YES -5th CoA                     YES
9
        Contractual                   (erroneously referred to as
10

11      Relationships                 the 7th CoA)
12
        Intent. Interf. Prosp.        YES -7th CoA                     YES – 17th CoA
13

14
        Advantage

15      Negligent Interf.             YES - -8TH CoA                   YES – 16th CoA
16
        Prosp. Advantage
17

18      Negligent                     YES -1st CoA                     YES – 21st CoA
19
        Misrepresentation
20

21
        Declaratory Relief            YES -1st CoA                     YES – 24th CoA

22      Injunctive Relief             YES -1st CoA                     YES – 29th CoA
23
        Breach of Fiduciary           NO                               YES – 1st and 22nd CoA
24

25      Duty
26
        Breach of Oral Contract NO                                     YES – 12th CoA
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   55
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 56 of 104 Page ID
                                      #:37886


1       Legal Malpractice             NO                               YES – 13th CoA
2
        False Promise                 NOT INCLUDED IN                  NOT INCLUDED IN
3

4                                     PEDDIE’S CHART                   PEDDIE’S CHART
5
        Breach of Written             NO                               YES- 12th CoA
6

7
        Contract

8       Breach of Oral Contract NO                                     YES – 13th CoA
9
        Negligence                                   NO                YES – 21st CoA
10

11

12           28.    The Chart Richard Peddie prepared and stuck in the Motion to Stay is
13
      meaningless. Furthermore, it is deceiving as drafted. For example, there are
14

15
      seven separate claims in the Orange County action for fraud/intentional

16    misrepresentations based on:
17
             (a) Attorney Representative Agreement against David Schnider,
18

19           (b) February 5, 2014 Engagement Agreement against Greenberg and
20
             Schnider,
21

22
             (c) Binding Term Agreement,

23           (d) $1,782,000.00 “advance” in 2014 tax return for PDTW,
24
             (e) Kring & Chung Retainer fee Agreement,
25

26           (f) Kring & Chung Amended Retainer Fee Agreement against Kring &
27
             Chung and
28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   56
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 57 of 104 Page ID
                                      #:37887


1            (g) Isaacson Engagement Letter. However, none of these documents re the
2
             subject of the only fraud claim.
3

4            29.    The federal claim for fraud is based on the July 18, 2014 e-mail
5
      agreement. There are more than 7 times claims for fraud in Orange County than in
6

7
      federal court and NONE overlap. This point is clearly proven when all the relevant

8     information is included as in the Chart, I prepared by reviewing the claims in the
9
      Orange County and Federal Actions.
10

11           30.    The Defendants have taken the position that the Orange County
12
      demurrers will resolved the issues in this case, so this case should be stayed and a
13

14
      protective order/stay on discovery should be issued. Defendants rely on Colorado

15    River and Richard Peddie presents “Chart” to the court attempting to prove this
16
      meritless point. The Chart Richard Peddie stuck in the middle of the Motion to
17

18    Stay is irrelevant, immaterial and another attempt to commit fraud on the Court by
19
      concealment. The “Chart” does not include any information about which plaintiffs
20

21
      are suing which defendants in both the Orange County case and this case. When

22    that information is plugged into a real “Chart”, it is obvious that there are not any
23
      overlapping claims involving he same parties and issues. There are 24 claims in
24

25    the Orange County case and 20 of those claims do NOT overlap, at law. Those
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   57
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 58 of 104 Page ID
                                      #:37888


1     claims re in blue. The four claims in both the Orange County and Federal action
2
      are in green. Those claims do not even involve the same Defendants.
3

4

5       CAUSE OF            FEDERAL        FEDERAL            ORANGE              ORANGE

6       ACTIONS             PLAINTIFF      DEFENDANTS         COUNTY              COUNTY

7                           S                                 PLAINTIFFS          DEFENDANTS

8       RICO ACT            PDTW, LLC 55                      NO ACTION           NO ACTION
9
                            THOMAS         DEFENDANTS         PENDING             PENDING
10
        TRADEMARK           PDTW, LLC 18                      NO ACTION           NO ACTION
11
        INFRINGEMENT THOMAS                DEFENDANTS         PENDING             PENDING
12
        DAMAGES
13
        COPYRIGHT           PDTW, LLC 18 DEF.                 NO ACTION           NO ACTION
14
        INFRINGEMENT THOMAS                                   PENDING             PENDING
15

16      DAMAGES

17      UNFAIR,             PDTW, LLC 55 DEF.                 PDTW, LLC           CHOI,

18      ILLEGAL, AND        THOMAS                            THW, LLC FOR        SCHNIDER,
19      FRAUDULENT          FOR                               OTHER               PEDDIE,
20
        BUSINESS            VIOLATIO                          CONDUCT             GONZALEZ
21
        PRACTICES           N OF                              INCLUDING           AND PARK
22
                            FEDERAL                           COPYRIGHT
23
                            AND                               AND
24
                            STATE                             TRADEMARK
25
                            CRIMINAL                          INFRINGEMEN
26

27                          CODE                              T

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   58
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 59 of 104 Page ID
                                      #:37889


1                           SECTIONS

2       FRAUD BY            NO             NO                 PDTW, LLC           KRING &
3
        CONCEALMENT ACTION                 ACTION                                 CHUNG, HANNA,
4
                            PENDING        PENDING                                LEE, AND
5
                                                                                  SCHNIDER (Four1111
6
                                                                                  Separate Claims)
7
        FRAUD               PDTW, LLC CHOI, LEE,              PDTW, LLC,          GREENBERG
8
                            AND TWH,       KOU,               BASED ON            APFELBERG,
9

10                          LLC            SCHNIDER,          ENGAGEMENT          AND SCHNIDER

11                          BASED ON       APFELBERG,         LETTERS,            BASED ON

12                          JULY 18,       HANNA, PARK        $1,782,000.00       FRAUD
13                          2014 E-        AND                2014 alleged        ENGAGEMENT
14
                            MIAL,          GONZALEZ           advance;            AGREEMENTS
15

16

17
                            BINDING

                            TERM

                            AGREE.
                                                              Agreement to

                                                              Purchase,

                                                              Binding Term
                                                                                  --
                                                                                  (6 Separate

                                                                                  claims)


18
                                                              Agreement,
19
                                                              Greenberg
20

21                                                            Engagement

22                                                            Letter; Isaacson

23                                                            Engagement
24                                                            Letter, Schnider
25
                                                              Engagement
26
                                                              Letter, Kring &
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   59
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 60 of 104 Page ID
                                      #:37890


1                                                             Chung Retainer

2                                                             Fee Agreement,
3
                                                              Amended
4
                                                              Retainer Fee
5
                                                              Agreement by
6
                                                              Kring & Chung
7
        INTENTIONAL         PDTW, LLC CHOI                    NO ACTION           NO ACTION
8
        INTERFERENCE                       DEFENDANTS         PENDING             PENDING
9

10      WITH                               SCHNIDER

11      CONTRACTUAL                        DEFENDANTS

12      RELATIONSHIP                       PARK

13                                         DEFENDANTS
14
                                           KYU HONG
15
                                           KIM
16
                                           DEFENDANTS
17
        NEGLIGENT           NO             NO                 PDTW, LLC           GREENBERG,
18
        INTERFERENCE        ACTION         ACTION                                 APFELBERG,
19
        WITH                PENDING        PENDING                                AND SCHNIDER
20

21      PROSPECTIVE

22      ECONOMIC

23      RELATIONSHIP

24                          PDTW, LLC KRING &                 NO ACTION           NO ACTION
25
        NEGLIENT                           CHUNG AND          PENDING             PENDING
26
        MISREPRESENT                       MISTY
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   60
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 61 of 104 Page ID
                                      #:37891


1                                          ISAACSON

2       DECLARATORY         PDTW, LLC AS A REMEDY             PDTW, LLC           STOP
3
        RELEIF                                                                    INFRINGEMENT
4
        INJUNCTIVE          PDTW, LLC 55 DEF.                 PDTW, LLC           SCHNIDER,
5
        RELIEF                                                                    PARK, LEE,
6
                                                                                  HANHA, KOU
7

8
        BREACH OF           NO             NO                 PDTW, LLC           K & C,
9

10      FIDUCIARY           ACTION         ACTION             THOMAS              ISAACSON,

11      DUTIES              PENDING        PENDING            WYLDE               K&C,

12                                                            HOLDING, LLC        ISAACSON,

13                                                                                SCHNIDER,
14
                                                                                  ISAACSON,
15
                                                                                  LEE, KOU,
16
                                                                                  KF
17
                                                                                  PROFESSIONAL
18
                                                                                  KYU KIM
19
                                                                                  HONG,
20

21                                                                                JENE PARK,

22                                                                                JOHN HANNA

23

24      BREACH OF           NO             NO                 PDTW, LLC           KRING &
25
        WRITTEN             ACTION         ACTION                                 CHUNG,
26
        CONTRACT            PENDING        PENDING                                SCHNIDER AND
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   61
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 62 of 104 Page ID
                                      #:37892


1                                                                                 GREENBERG

2       LEGAL               NO             NO                 PDTW, LLC           SCHNIDER,
3
        MALPRACTICE         ACTION         ACTION                                 NOLAN,
4
                            PENDING        PENDING                                KRING &
5
                                                                                  CHUNG
6
                                                                                  GREENBERG
7
                                                                                  ISAACSON (3
8
                                                                                  separate claims)
9

10      NEGLIGENCE          NO             NO                 PDTW, LLC                              JE

11                          ACTION         ACTION             TWH, LLC            NE PARK,

12                          PENDING        PENDING                                DAVID

13                                                                                SCHNIDER,
14
                                                                                  JOHN HANNA,
15
                                                                                  KF
16
                                                                                  PROFESSIONAL
17
                                                                                  NORMAN KO,
18
                                                                                  JOESPH
19
                                                                                  FOSTER, KYU
20

21                                                                                HONG KIM,

22                                                                                KYU HONG

23                                                                                KIM, CPA, INC.,

24                                                                                ALLISON KIM
25
        INTENTIONAL         NO             NO                 PDTW, LLC           CHOI, LEE,
26
        INTERFERENCE        ACTION         ACTION             AND THW, LLC        KOU,
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   62
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 63 of 104 Page ID
                                      #:37893


1       WITH                PENDING        PENDING                                SCHNIDER

2       ECONOMIC                                                                  ALPHEBERG,
3
        RELATIONSHIP                                                              HANNA, PARK,
4
                                                                                  AND
5
                                                                                  GONZALEZ
6

7
        FALSE               NO             NO                 PDTW, LLB           KRING &
8
        PROMISE             ACTION         ACTION                                 CHUNG
9

10                          PENDING        PENDING

11

12

13      BREACH OF           NO             NO                 TWH, LLC            SCHNIDER
14
        ORAL                ACTION         ACTION
15
        CONTRACT            PENDING        PENDING
16

17
             31.    Since the Orange County cases will be dismiss by Judge Claster based
18

19    on Judge Scheper’s dismissals of Paula Thomas’ claims against Defendants there is
20
      no reason for the stay or delay on discovery because Defendants can file Rule
21

22
      12(b)(6) motion now. The do not want to because the decisions Judge Scheper

23    made in the Los Angeles Superior Court do not have any impact on the Orange
24
      County cases. The Chart below includes the names of the Plaintiffs, the names of
25

26    Defendants and the causes of action Plaintiffs are pursuing against each
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   63
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 64 of 104 Page ID
                                      #:37894


1     Defendants. The black portions of the Chart indicate the same plaintiffs and
2
      defendants are NOT in both actions.
3

4

5

6
        CLAIMS           LASC                     LASC                OSC               OSC
7

8
                         PLAINT.                  DEFEND.             PLAIN.            DEFEND

9       Breach of        PAULA                    Schnider,           PDTW              K&C,
10
        Fiduciary        THOMAS                   Kring &             TWH               Isaacson,
11
        Duty                                      Chung,                                Schnider,
12
                                                  Greenberg                             Lee,
13

14                                                                                      Kou, KF

15                                                                                      Pro.
16
                                                                                        Park,
17
                                                                                        Hanna,
18
                                                                                        Greenberg
19

20      Legal            PAULA                    Schnider,           PDTW              K&C

21      Malpractice      THOMAS                   Greenberg,                            Isaacson
22
                                                  Kring &
23
                                                  Chung
24
        Legal            NO                       NO ACTION           Thomas            Schnider
25

26      Malpractice      ACTION                   PENDING             PDTW

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   64
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 65 of 104 Page ID
                                      #:37895


1                        PENDING                                      TWH
2
        Legal            NO ACTION                NO ACTION           PDTW              Greenberg
3
        Malpractice      PENDING                  PENDING             TWH
4

5

6       Fraud By         NO ACTION                NO ACTION           PDTW              Schnider

7       Concealment      PENDING                  PENDING             TWH               Apfelberg
8
        (February 5,                                                                    Greenberg
9
        2014
10
        Engagement
11

12      Letter

13      Fraud by         NO ACTION                NO ACTION           PDTW              Schnider,
14
        Concealment      PENDING                  PENDING                               Hanna,
15
        [Binding                                                                        Apfelberg
16
        Term                                                                            Greenberg
17

18      Agreement]                                                                      Lee/ Kou

19                                                                    PDTW              Schnider,
20
        Intentional      NO ACTION                NO ACTION                             Hanna,
21
        Fraud            PENDING                  PENDING                               Apfelberg
22
        [Binding                                                                        Greenberg,
23

24      Term                                                                            Lee/ Kou

25      Agreement]
26
        Fraud by         NO ACTION                NO ACTION           PDTW              Kring &
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   65
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 66 of 104 Page ID
                                      #:37896


1       Concealment      PENDING                  PENDING                               Chung
2
        [First
3
        Retainer Fee
4
        Agreement]
5

6       Fraud                                                         PDTW              Kring &

7       [Opinion                                                                        Chung
8
        Letter]
9

10
                                                                      PDTW              Kring &
11

12      Fraud            NO ACTION                NO ACTION                             Chung

13      [Amended Retai PENDING                    PENDING
14
        Fee
15
        Agreement]
16
        False            NO ACTION                NO ACTION                             Kring &
17

18      Promise          PENDING                  PENDING             PDTW              Chung

19      Breach of        NO ACTION                NO ACTION           PDTW              Kring &
20
        Contract         PENDING                  PENDING                               Chung
21
                                                                                        Schnider
22
                                                                                        Greenberg
23

24      Breach of        NO ACTION                NO ACTION           TWH               Schnider

25      Oral             PENDING                  PENDING
26
        Contract
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   66
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 67 of 104 Page ID
                                      #:37897


1       Fraud            NO ACTION                NO ACTION           PDTW              Schnider
2
        (Legal           PENDING                  PENDING
3
        Represent.
4
        Agreement)
5

6

7       Fraud            NO ACTION                NO ACTION           PDTW              Schnider
8
        Greenberg        PENDING                  PENDING             TWH               Greenberg
9
        Engagement Let
10
        Negligent        NO ACTION                NO ACTION           PDTW              Kring &
11

12      Interference     PENDING                  PENDING             TWH               Chung

13      with                                                                            Schnider
14
        Prospective                                                                     Greenberg
15
        Relationships
16
        Intentional      NO ACTION                NO ACTION           PDTW              Kring &
17

18      Interference     PENDING                  PENDING             TWH               Chung

19      with                                                                            Schnider
20
        Prospective                                                                     Hanna,
21
        Economic                                                                        Park,
22
        Relationships                                                                   Lee,
23

24                                                                                      Kou,

25                                                                                      and
26
                                                                                        Greenberg
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   67
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 68 of 104 Page ID
                                      #:37898


1       Fraud                                     NO ACTION           PDTW              Foster,
2
        [Agreement                                PENDING                               Ko,
3
        to                                                                              KF
4
        Prepare 2015 Ta                                                                 Pro.,
5

6       Returns for PDT                                                                 Thomas

7                                                                                       Wylde,
8
                                                                                        Park,
9
                                                                                        Hanna,
10
                                                                                            Rafols,
11

12                                                                                      Bae,

13                                                                                      Schnider,
14
                                                                                            Nolan
15
                                                                                        Heimann,
16
                                                                                        Kyu
17

18                                                                                      Hong Kim,

19                                                                                      CPA,
20
                                                                                        Kyu Hong
21
                                                                                        Kim,
22
                                                                                        Allison,
23

24                                                                                      Kim

25

26
        Fraud on          NO ACTION               NO ACTION           PDTW              Foster,
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   68
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 69 of 104 Page ID
                                      #:37899


1       $1,782,000       PENDING                  PENDING                               Ko,
2
        alleged                                                                         KF
3
        Advance on                                                                      Pro.,
4
        2014 tax                                                                        TW
5

6       return for                                                                      Defens.

7       PDTW                                                                            (Park,
8
                                                                                        Hanna,
9
                                                                                        Yoonsung
10
                                                                                        Bae,
11

12                                                                                      Thomas

13                                                                                      Wylde,
14
                                                                                        Schnider,
15
                                                                                        Nolan
16
                                                                                        Heimann,
17

18                                                                                      Kyu Hong

19                                                                                      Kim,
20
                                                                                        CPA, Inc.
21
                                                                                        Kyu,
22
                                                                                        Kim,
23

24                                                                                      A. Kim

25      Fraud by         NO ACTION                NO ACTION           Paula             Lee
26
        Concealment      PENDING                  PENDING             Thomas            Defens.,
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   69
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 70 of 104 Page ID
                                      #:37900


1       (Insurance                                                                      Kou
2
        Fraud)                                                                          Defens.,
3
                                                                                        Schnider
4
                                                                                        Defendants,
5

6                                                                                       John

7                                                                                       Hanna,
8
                                                                                        Thomas
9
                                                                                        Wylde,
10

11

12

13      Negligence       PAULA                    SCHNIDER,           PDTW              Foster,
14
                         THOMAS                   PEDDIE,                               Ko,
15
                                                  KRING &                               KF
16
                                                  Chung,                                Prof.
17

18                                                KF                                    Thomas

19                                                Professionals                         Wylde,
20
                                                  Norman Ko,                            Jene Park,
21
                                                  Joseph Foster,                        John
22
                                                  Kyu Hong Kim                          Hanna, Rafols
23

24                                                Kyu Hong Kim,                         Bae,

25                                                CPA, Inc.,                            Schnider,
26
                                                  Jene Park,                            Nolan
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   70
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 71 of 104 Page ID
                                      #:37901


1                                                 John Hanna,                           Heimann,
2
                                                  Meldy Rafols,                         Kyu
3
                                                  Yoonsung Bae                          Hong Kim,
4
                                                                                        CPA,
5

6                                                                                       K. Kim,

7                                                                                       A. Kim
8
        Breach of                                                     PDTW              Park
9
        Fiduciary
10
        Duty
11

12      Unfair,                                                       PDTW              Park,

13      Illegal and                                                   TWH               Lee,
14
        Fraudulent Busin                                                                Schnider
15
        Practices                                                                       Hanna,
16
                                                                                        Kou,
17

18                                                                                      Schnider

19                                                                                      Defend.
20
        Declaratory                                                   PDTW              Park,
21
        Relief                                                        TWH               Lee,
22
        Agreement                                                                       Kou
23

24      to                                                                              Hanna

25      Purchase
26
        Membership Inte
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   71
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 72 of 104 Page ID
                                      #:37902


1       Injunctive                                                    PDTW              Park,
2
        Relief                                                                          Lee,
3
        (Order                                                                          Kou
4
        prohibiting                                                                     Hanna
5

6       Jene Park

7       from
8
        Selling
9
        clothes)
10
        1st COA:         PAULA                    GREENBERG
11

12      Intentional      THOMAS

13      Reckless
14
        Incomp.
15

16
        5th COA:         PAULA                    Schnider,
17

18      Abuse of         THOMAS                   Peddie,

19      Process                                   Jene Park,
20
                                                  Meldy Rafols,
21
                                                  Yoonsung Bae,
22
                                                  John Hanna
23

24      6th COA:         PAULA                    Schnider, and

25      Fraud by         THOMAS                   Greenberg
26
        Concealment                               Defendants
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   72
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 73 of 104 Page ID
                                      #:37903


1       (Hillshore
2
        Investment
3
        was a
4
        Dummy Compan
5

6       7th COA:          PAULA                   Schnider,

7       Fraud             THOMAS                  Greenberg
8
        regarding
9
        the
10
        July
11

12      18, 2014 e-mail

13      9th COA:          PALUA                   Schnider,
14
        Defamation        THOMAS                  Park, Hanna
15
        Per
16
        Quod
17

18      10th COA:         PAULA                   Schnider,

19      Intentional       THOMAS                  Peddie,
20
        Interference                              John Hanna,
21
        with                                      Jene Park
22
        July 18, 2014
23

24      Contract

25      11th              TW                      Schnider,
26
        COA:              HOLDINGS                Peddie,
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   73
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 74 of 104 Page ID
                                      #:37904


1       Intentional                               Hanna, Park,
2
        Interference                              Greenberg
3
        with
4
        Prospective
5

6       Economic

7       Relationships
8
        Between
9
        TWH and
10
        PDTW
11

12      12th COA:        TWH, LLC                 Schnider,

13      Negligent                                 Peddie,
14
        Interference                              Hanna,
15
        with                                      Park, and
16
        Prospective                               Greenberg
17

18      Economic

19      Relationships
20
        Between
21
        TWH and
22
        PDTW
23

24      13th COA:        PAULA                    Greenberg

25                       THOMAS
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   74
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 75 of 104 Page ID
                                      #:37905


1             32.   Plaintiff asked Defendants for dates to take depositions and to start the
2
      Rule 26(f) Conference under the Standing Order, but they did not respond. The
3

4     suggestion that Plaintiffs just set dates for deposition is not true. Plaintiffs are
5
      working with the Insurance Plus Defendants to get documents and have provided
6

7
      them with a 30 days extension in return for documents. None of the other

8     defendant were willing to provide documents. Attached as Exhibit “1” to this
9
      pleading are the three emails I prepared and sent to counsel requesting Rule 26(f)
10

11    and depositions under the Court’s Standing Order. Exhibit “2” is the Exhibit List
12
      for the exhibits referred to in the Declaration of Biller in support of the Motion for
13

14
      Criminal Contempt, Motion for Preliminary Injunction, and Motion to Strike

15    Motion to Stay.
16
              33.   I, Dimitrios P. Biller, declare under penalty of perjury that the
17

18    forgoing is true and correct. Executed in Pacific Palisades, California on June 13,
19
      2020.
20

21
                                                  By: /S/ Dimitrios P. Biller

22

23

24

25

26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   75
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 76 of 104 Page ID
                                      #:37906


1                     MEMORANDUM OF POINTS & AUTHORITIES
2
                                                     I.
3

4                                         INTRODUCTION
5
             First and foremost, Richard Peddie cannot represent Thomas Wylde, LLC
6

7
      because (1) Paula Thomas is the majority of owners of units, (2) Hillshore

8     Investment, S.A. does not exist and (3) Peddie represents outsider and non-owner
9
      Stephen Choi whose interests are clearly adverse to the interests of Thomas Wylde,
10

11    LLC. This latest filing is just another misrepresentation to the District Court that
12
      Richard Peddie is authorized to represent Thomas Wylde, LLC. HE IS NOT. He is
13

14
      violation numerous Rules of Professional Conduct and Rule 11 of the Federal

15    Rules of Civil Procedure by making that false representation. Before this
16
      Honorable Court considers any motion or ex parte application filed by Richard
17

18    Peddie for Thomas Wylde, LLC Plaintiff request that the Court issue an Order to
19
      Show Cause by admissible evidence Peddie has authority from Thomas Wylde,
20

21
      LLC to making filings on its behalf.

22           Next, Motion to Stay and Ex Parte Application for Protective Order and/or
23
      Stay Discovery or in the alternative a Status Conference, joined by almost all
24

25    Defendants, are shams. The Declaration of Dimitrios P. Biller supra has set forth
26
      substantial facts proving that the Orange County Court cannot save Defendants in
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   76
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 77 of 104 Page ID
                                      #:37907


1     this case. Richard Peddie’s “Chart” is a fraud by concealment because he
2
      intentionally omitted highly relevant information. Plaintiffs’ charts include all the
3

4     relevant information to provide there are not overlapping issues between this case
5
      and the Orange County case. Apparently, Defendants prefer to have Judge Claster
6

7
      to issue rulings first?

8            There are two ex parte applications seeking the same relief. However,
9
      neither discusses any facts presented through admissible evidence that
10

11    “extraordinary circumstances” exist or there is an “emergency.” The ex parte
12
      applications do not even mention the standard to prevail on an ex parte.
13

14
      Defendants have formed their own procedures to obtain ex parte relief that are

15    NOT recognized by the Federal Rules of Civil Procedure, Local Rules for the
16
      Central District, and Judge Kronstadt’s Standing Order. Therefore, Defendants
17

18    have filed and joined in the filing of a pleading the violated Rule 11 of the Federal
19
      Rules of Civil Procedure.
20

21
             Why? Defendants are terrified of the evidence Plaintiffs has and what their

22    clients will stay when confronted with impeachment evidence. The Defendants
23
      have concealed so much evidence it is unconscionable. The Declarations of Biller
24

25    and Paula Thomas in support of the Motion for Criminal Contempt has displayed
26
      that evidence; those declarations prove a pattern and practice of deceit, fraud,
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   77
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 78 of 104 Page ID
                                      #:37908


1     concealment and fabrication of evidence. Defendants now attempt to conceal
2
      evidence through the ex parte application process.
3

4                                                   II.
5
                                     STATEMENT OF FACTS
6

7
                    For purposes of this Opposition, Plaintiffs present a brief Statement of

8     Facts on the issue that Hillshore Investment, S.A. is a dummy and Richard Peddie
9
      will fabricate evidence to attempt to prove otherwise.
10

11           Stephen Choi stole the IP through the December 1, 2014 fraudulent
12
      promissory for $2 million signed by Eniluz Gonzalez and Shoeb Ahmed (wife and
13

14
      friend/business partner of Stephen Choi). (Exhibits “15”, “16”,”20”, “50”, “44”,

15    and “73”) Gonzalez was never the “President” or “General Manager” of
16
      “Hillshore Investment, S.A.” (Exhibits “49”, “53” and “54”) Richard Peddie is
17

18    part of the conspiracy to fabricate the misrepresentation that Hillshore Investment,
19
      S.A. actually exists. (Decl. of Biller) Richard Peddie fabricated the September 28,
20

21
      2015 letter from “Eniluz Gonzalez” to David Schnider related to the purchase of

22    3,300 units and Peddie deleted any reference to DESNA Investment, LLC and its
23
      purchase of the 3,000. (Exhibit “127”) However, Choi admitted to Schnider on
24

25    September 28, 2015 in a separate e-mail that Hillshore Investment, LLC is going
26
      defunct and DESNA Investment, LLC is making the purchase. (Exhibit “75”)
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   78
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 79 of 104 Page ID
                                      #:37909


1            From: David Schnider <david@thomaswylde.com>
2
             Sent: Wednesday, September 30, 2015 7:00 AM
3

4            To: Stephen Choi
5
             Cc: Doug Lee; John Hanna
6

7
             David Schnider <david@thomaswylde.com>

8            Subject: Re: Exercise of Option
9
             Yes
10

11           Sent from my iPad
12
             On Sep 30, 2015, at 6:30 AM, Stephen Choi
13

14
             <stephen@choisite.com> wrote:

15           I can change to Hillshore .. just this company is going to be
16
             defunct soon .. so can we transfer all shares to Desna in the future?
17

18    (Exhibit “76”)
19
             As stated in the Decl. of Biller, DESNA Investment, LLC paid the
20

21
      $3,521,000.00 but never became a member and never received any units. Richard

22    Peddie fabricated letter proves he manufactured it because he put it on the Index of
23
      Documents he produced. (Exhibit “67”, LDT2507, bates stamp 3093105)
24

25                                                  III.
26
                                             ARGUMENT
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   79
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 80 of 104 Page ID
                                      #:37910


1            A. District Court Has Inherent Power To Not Allow Richard Peddie to
2
                 Represent Thomas Wylde, LLC Or To Consider Any Pleadings He
3

4                Files for Thomas Wylde, LLC
5
             Plaintiffs respectfully requests that the United States District Court use its
6

7
      inherent power stop Richard Peddie from representing Thomas Wylde, LLC – a

8     business that Paula Thomas owns. It has been very difficult to collect the evidence
9
      that proves this conclusion without any doubt because Peddie has committed some
10

11    of the most egregious crimes that can be committed in our judicial system. One of
12
      the most outrageous criminal acts that Peddie committed was the fabrications of
13

14
      the September 28, 2015 letter that Peddie clearly fabricated to create the false

15    impress that Eniluz Gonzalez was the President and General Manager of “Hillshore
16
      Investment, S.A.” Richard Peddie caused this letter to be produced in discovery.
17

18    This crime violates Penal Code §§118(a) [perjury by affidavit], 127[subrogation
19
      of perjury], 129 [false return under oath], 132 [offer false evidence], 134
20

21
      [preparing false evidence], 135 [destroying, erasing, or concealing evidence, 182

22    [conspiracy to violate these crimes].
23
             The production of that fabricated letter caused an enormous loss of time and
24

25    delay because it caused doubt as to whether Hillshore Investment, S.A. was a
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   80
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 81 of 104 Page ID
                                      #:37911


1     dummy. However, Doug Lee produced his copy on November 2, 2018 and those
2
      doubts were wiped clean.
3

4            A lawyer cannot simply walk into court claiming he represents a specific
5
      party in active litigation [Thomas Wylde, LLC] when he is representing the
6

7
      adversary of that party [Stephen Choi]. That is called fraud on the Court. How

8     can proper justice be rendered when an impersonator is allowed to speak for a
9
      party he does not represent? When that impersonator is representing the party’s
10

11    adversary, he will use and abuse the system of justice to harm the party he should
12
      not speak for. The impersonator will file motions to harm the innocent party and
13

14
      take actions that are inconsistent with that party’s legal rights (destroy evidence,

15    fabricate evidence, conceal evidence, commit perjury and subrogation of perjury,
16
      fabricate allegations).
17

18           Plaintiffs did not file a Motion for Criminal Contempt against Richard
19
      Peddie and his two minions (Park and Schnider) because they j-walked across the
20

21
      street before going into court. That Motion is supported by over 700 pages of

22    declarations and 187 exhibits. Peddie has violated federal and state criminal
23
      statues, some before this Court; Exhibits “90”, “91” and “92” are three
24

25    declarations that Peddie prepared for his, Park and Schnider’s signatures
26
      [subrogation of perjury, perjury, conspiracy]. Those declarations contain 26 false
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   81
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 82 of 104 Page ID
                                      #:37912


1     statements. (Decl. of Biller, 253:8-339:19, Exhibits “90”, “91” and “92”). That
2
      is equal to 78 counts of violations of Penal Code §§118(a), 127, and 182. David
3

4     Schnider is an Attorney!
5
             How about the fraudulent Claim No. 9 for $2.4 million Peddie signed under
6

7
      penalty of perjury that he had personal knowledge of the debt. He did not attach a

8     contract entered into by PDTW, LLC and Thomas Wylde, LLC. He did not give
9
      proof that there was a “supermajority” vote approve Thomas Wylde, LLC taking
10

11    on that alleged debt. There is no evidence that Thomas Wylde, LLC complied
12
      with the Amended Restated Operating Agreement demanding members vote and a
13

14
      supermajority vote be cast. (Decl. of Biller)

15           7.3. Acts Requiring Member Vote. Except as otherwise provided in
16
             this Agreement or by the Act, all of the following acts shall require
17

18           the consent by Vote of a Supermajority of Members:
19
              (g) The incurring of any contractual obligation or the making of
20

21
             any capital expenditure with a total cost of more than $500,000;

22           (l) Instituting, settling, or compromising of any claim or litigation
23
             for more than $100,000;
24

25           Richard Peddie has never produced a Notice of Proposal Action and Notice
26
      of Approval by a supermajority to allegedly pay for PTDTW, LLC 2014 and 2015
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   82
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 83 of 104 Page ID
                                      #:37913


1     expenses or to initiate the Cross-Complaint in Superior Court and the Counterclaim
2
      in the Adversary proceedings. Richard Peddie has been so arrogant, reckless and
3

4     cavalier about the actual facts, he did not care about learning them; he just
5
      fabricated them. There is no evidence from Thomas Wylde, LLC that Thomas
6

7
      Wylde, LLC agreed to pay for the $4.4 expenses that PDTW, LLC alleged incurred

8     in 2014 and 2015. Such a debt required a supermajority vote; the alleged debt was
9
      incurred when “Hillshore Investment, LLC” was not even a member!
10

11           The Rule of Law is being dismantled piece by piece in major cities
12
      throughout the country. It cannot be wiped out in the Halls of Justice. The Courts
13

14
      of the United States are the last beacon of protection as the Framers of the United

15    States Constitution wanted from those who step on and violate the Rules of Law
16
      like Richard Peddie has done for three years.
17

18           B. Richard Peddie Is Repeatedly Violating Numerous Rules of
19
                 Professional Conduct
20

21
             The Rules of Professional Conduct prohibit Richard Peddie from

22    representing Thomas Wylde, LLC. He represents Stephen Choi and Stephen Choi
23
      is simply a man who money laundered $18.3 million between 2014 and 2017
24

25    through his dummy corporations. (Exhibit “16”, “48”, “80”, and “109”)
26
             Rule 1.7 Conflict of Interest
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   83
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 84 of 104 Page ID
                                      #:37914


1            (a) A lawyer shall not, without informed written consent from each
2
             client and compliance with paragraph (d), represent a client if the
3

4            representation is directly adverse to another client in the same or a
5
             separate matter.
6

7
             Richard Peddie did not obtain informed consent from the majority holder of

8     Thomas Wylde, LLC – Paula Thomas. Any legal maneuver Richard Peddie makes
9
      is for the benefit of Stephen Choi, not Thomas Wylde. Every time Peddie files a
10

11    pleading stating he and his firm represent Thomas Wylde, LLC, he is making
12
      another misrepresentation to the Court. He is violating Rule 3.3 of the Rules of
13

14
      Professional Conduct:

15           (a) A Lawyer Shall Not:
16
                 (1) knowingly make a false statement of fact or law to a tribunal or fail
17

18               to correct a false statement of material fact or law previously made to
19
                 the tribunal by the lawyer; (Emphasis added)
20

21
                It is unheard of for a lawyer claiming to represent a litigant in Court

22    before a Judge [Thomas Wylde, LLC] but actual represent the litigant’s adversary.
23
      That situation involves the unlawful conveyance of confidential information from
24

25    Thomas Wylde, LLC belonging to Thomas Wylde, LLC to Richard Peddie and
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   84
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 85 of 104 Page ID
                                      #:37915


1     Stephen Choi. This is a direct violation of Rule 1.6 of the Rules of Professional
2
      Conduct:
3

4            (a) A lawyer shall not reveal information protected from disclosure
5
             by Business and Professions Code section 6068, subdivision (e)(1)
6

7
             unless the client gives informed consent, or the disclosure is permitted

8            by paragraph (b) of this rule.
9
                 Exhibit “65” is a perfect example how Peddie shared the confidential
10

11    information belonging to Thomas Wylde, LLC to Stephen Choi. Peddie has also
12
      violated the Rule prohibiting counsel from violating the law or assisting his client
13

14
      to violate the law. Rule 1.2.1 of the Rules of Professional Conduct states:

15                  (a) A lawyer shall not counsel a client to engage or assist a
16
             client in conduct that the lawyer knows is criminal, fraudulent, or
17

18           a violation of any law, rule, or ruling of a tribunal. (Emphasis
19
             added)
20

21
             Peddie clearly fabricated the September 28, 2015 letter to create the

22    false impress that Eniluz Gonzalez was the President and General Manager
23
      of “Hillshore Investment, S.A.” This is a horrific crime that violates
24

25    numerous Penal Code §§118(a) [perjury by affidavit], 127[subrogation of
26
      perjury], 129 [false return under oath], 132 [offer false evidence], 134
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   85
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 86 of 104 Page ID
                                      #:37916


1     [preparing false evidence], 135 [destroying, erasing, or concealing evidence,
2
      182 [conspiracy to violate these crimes].
3

4            The production of that fabricate letter caused an enormous loss of time
5
      and delay because it caused doubt as to whether Hillshore Investment, S.A.
6

7
      was a dummy. He Doug Lee produced his copy on November 2, 2018 those

8     doubts were wiped clean.
9
             Peddie is a wrecking ball: his Superior Court Cross-complaint contracts the
10

11    allegations in wrote int eh Claim No. 9 and Counterclaim filed in the bankruptcy
12
      court. The Motion to Stay is based on a premise that does not exist; there are not
13

14
      any claims in the federal case overlapping with the Orange County case. See Decl.

15    of Biller. The ex parte application for a protective order or stay or in the
16
      alternative a Status Conference is not supported by any existing law but was purely
17

18    designed to delay, delay and more delay.
19
                Peddie has violated Rule 3.1 (meritorious claims and contentions) and
20

21
      Rule (delay of litigation of the Rules of Professional Conduct) of the Rules of

22    Professional Conduct. How many Rules of Professional Conduct and criminal acts
23
      does a lawyer have to commit in Court proceedings to be removed as counsel for a
24

25    party he does NOT represent? That is not a joke!
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   86
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 87 of 104 Page ID
                                      #:37917


1            C. Richard Peddie Understands the Rules in This Courtroom because
2
                 He has Filed and Opposed Many Ex Parte Application in Accordance
3

4                with those Rules and Law
5
             When ever Richard Peddie wants to oppose an ex parte application, he cries
6

7
      “no emergency” or no “extraordinary circumstances.” Plaintiffs’ ex parte

8     applications filed before Judge Kronstradt have been denied on that basis. But
9
      now, he turns a blind eye to the law.
10

11           Judge Kronstadt’s Standing Order that Defendants have either not
12
      read or (worst) ignored. The Standing Order states the following regarding
13

14
      ex parte applications:

15                  3. Ex Parte Applications Ex parte applications are solely for
16
             extraordinary relief and should be used with discretion. See
17

18           Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488
19
             (C.D. Cal. 1995). Ex parte applications that fail to conform to Local
20

21
             Rule 7-19, including a statement of opposing counsel’s position, will

22           not be considered, except on a specific showing of good cause.
23
             Concurrently with service of the ex parte papers by electronic service
24

25           and telephonic notice, counsel shall also serve the moving party by
26
             either facsimile, email, or personal service, and give notice to the
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   87
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 88 of 104 Page ID
                                      #:37918


1            moving party that opposing papers must be filed no later than 24
2
             hours (or one court day) following service. If counsel do not intend to
3

4            oppose the ex parte application, counsel must inform the Courtroom
5
             Deputy Clerk by telephone or email as soon as possible.
6

7
             There is no evidence of extraordinary circumstances to even consider

8     the ex parte applications and joiners. The fact Defendants did not even
9
      address the Standing Order and submit any evidence of “extraordinary
10

11    circumstances” is an admission no such circumstances exist.
12
             D. There is No Such Device As a “Ex Parte Application for
13

14
                 Protective Order and/or to Stay Discovery”

15           Rule 26(b)(5)(C) of the Federal Rules of Civil Procedure is the law that
16
      governs how to obtain protective orders. Under that law a motion has to be filed
17

18    and admissible evidence has to be submitted to meet that standard set forth in the
19
      law.
20

21
                    (C) Protective Orders. (1) In General. A party or any person

22           from whom discovery is sought may move for a protective order in
23
             the court where the action is pending--or as an alternative on matters
24

25           relating to a deposition, in the court for the district where the
26
             deposition will be taken. The motion must include a certification that
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   88
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 89 of 104 Page ID
                                      #:37919


1            the movant has in good faith conferred or attempted to confer with
2
             other affected parties in an effort to resolve the dispute without court
3

4            action. The court may, for good cause, issue an order to protect a
5
             party or person from annoyance, embarrassment, oppression, or
6

7
             undue burden or expense, . . . .

8            The four bases on which a Motion for Protective Order can be sought are not
9
      even discussed in two ex parte applications for a protective order, let alone
10

11    supported by admissible evidence of “annoyance, embarrassment, oppression,
12
      or undue burden or expense.”
13

14
             E. Defendants Ignored the Requirements of a Motion for Protective

15               Order
16
             Defendants simply cannot go running to the Court unprepared and ask
17

18    the Court to give them something that is not properly before the Court.
19
      Defendants have to follow the procedures set forth in the Local Rules 37-1
20

21
      and 37-1. Defendants have to request a meeting with Plaintiffs’ counsel to

22    be held within 10 day and present the issues with discovery in a letter to
23
      Plaintiffs’ counsel. There should be a good faith effect to resolve the
24

25    difference, if that fails the moving paper for a motion for protective order
26
      must prepare a Joint Stipulation and allow Plaintiffs seven days to revise to
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   89
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 90 of 104 Page ID
                                      #:37920


1     input their position, argument and attachments. The moving party then has
2
      to file the Joint Stipulation with the Magistrate Judge in this case. Of course,
3

4     Defendants did not follow these procedures when seeking a protective order.
5
             F. The Ex Parte Applications Are Designed to Continue to Conceal
6

7
                 Evidence that Has Been Concealed for Three Years

8            Defendants filed the two ex parte applications on June 9 and June 10, 2020
9
      after they filed the Motion to Stay on May 20, 2020. Prior to the ex parte
10

11    applications being filed Plaintiff sought to comply with the Standing Oder.
12
      Plaintiff asked Defendants for dates to take depositions and to start the Rule 26(f)
13

14
      Conference under the Standing Order, but they did not respond. The suggestion

15    that Plaintiffs just set dates for deposition is not true. Plaintiffs are working with
16
      the Insurance Plus Defendants to get documents and have provided them with a 30
17

18    days extension in return for documents. None of the other defendant were willing
19
      to provide documents. Decl. of Biller, Exhibit “1” attached to this Opposition.
20

21
             G. This is a Discovery Matter that Should Have Been Filed with the

22               Magistrate Judge According to the Standing Order
23
             The relief sought is a stay on discovery. The Standing Order states:
24

25    8. Discovery:
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   90
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 91 of 104 Page ID
                                      #:37921


1                   a. Discovery Matters Referred to Magistrate Judge All
2
             discovery matters, including all discovery motions, are referred to
3

4            the assigned United States Magistrate Judge. The Magistrate
5
             Judge’s initials follow the District Judge’s initials next to the case
6

7
             number on this Order. All discovery-related documents must include

8            the words “DISCOVERY MATTER” in the caption to ensure proper
9
             routing. Counsel are directed to contact the Magistrate Judge’s
10

11           Courtroom Deputy Clerk to schedule matters for hearing. Please
12
             deliver mandatory chambers’ copies of discovery-related papers to the
13

14
             Magistrate Judge assigned to this case rather than to this Court.

15           (Emphasis added)
16
             H.     Substantive Failures of the Ex Parte Applications for Protective
17

18                  Order and/or Stay
19
             Plaintiff is simply complying with the Standing Order to conduct discovery
20

21
      and participate in the Rule 26(f) Conference. Richard Peddie states he wants to

22    “bring order to these proceedings which are spiraling out of control. . . .” (1:4)
23
      Complying with a Court Order is not “spiraling out of control.” Perhaps Richard
24

25    Peddie means he is no longer in control now that he has to oppose the Motion for
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   91
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 92 of 104 Page ID
                                      #:37922


1     Preliminary Injunction on August 31, 20120 and a Motion for Criminal Contempt
2
      on October 26, 2020.
3

4            Richard Peddie states that Plaintiffs will not be prejudice by a stay. (1:12-
5
      17) because Plaintiffs have assembled 60,000 pages of documents. Thomas Wylde,
6

7
      LLC has produced on 10,000 pages, and is concealing evidence, computers, books

8     & records that Thomas is entitled to review, and he/Jene Park have taken Thomas
9
      Wylde, LLC underground to an unknow place in violation of the Amended Rested
10

11    Operating Agreement. Plaintiffs are not seeking documents; Plaintiff are seeking
12
      depositions of defendants to prove Plaintiffs’ case. Peddie and David Schnider are
13

14
      still in violation of the Bankruptcy Court’s Order; they have and are concealing

15    evidence. Peddie does not what Plaintiffs to take depositions because that will
16
      revealed the concealed evidence. Peddie and Park are share confidential
17

18    information belonging to Thomas Wylde, LLC with Stephen Choi (Exhibit “65”)
19
      a direct violation of the Amended Restated Operating Agreement that results in
20

21
      irreparable harm that money damages are inadequate to compensate. (Exhibit

22    “70”, Clause 10)
23
             Judge Claster has a policy of putting a stay on discovery for four months in
24

25    every case. He did so in the Orange Court case in early January 2020 and that stay
26
      expired in April 2020. He did not impose a stay for another other reason.
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   92
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 93 of 104 Page ID
                                      #:37923


1            I. Peddie Wants To Argument the Merits of the Rule 12(b)(6) Motion
2
             From page 4, line 1 to page 6, line 28, Peddie presents the Court with his
3

4     Rule 12(b)(6) arguments. He and the clients he claims to represent should have
5
      filed the entire motion instead of giving the Courts bits and pieces of arguments
6

7
      that will fail. If he was secure about hit arguments he would have done so.

8            1. Revised First Amended Complaint is Unrelated to Orange County
9
             Plaintiffs filed this case “six days after receiving [meaningless] demurrers
10

11    because the statute of limitations was running for PDTW to secure its rights under
12
      RICO and Copyright, not because of the demurrers. There are not any two actions
13

14
      in both cases that involve the same plaintiffs and defendants over the same injuries.

15    See Charts in Decl. of Biller. However, Richard Peddie does not want to address
16
      that point because Plaintiffs’ Chart points this point. Richard Peddie
17

18    misrepresented to the Court in the Motion to Stay that there were overlapping
19
      issued between the Orange Counsel case and this case. There are no overlapping
20

21
      issues and that is why Richard Peddie does not make a big deal about it in his ex

22    parte application.
23
             2. It Is Richard Peddie Who Has File a “Myriad” of Complaints/Claims
24

25               and Fraudulent Pleadings
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   93
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 94 of 104 Page ID
                                      #:37924


1            Peddie argues that Biller has filed a “myriad” of cases elsewhere. Peddie
2
      filed the fraudulent Claim No. 9 on January 1, 2016; Peddie filed the fraudulent
3

4     Cross-complaint in the Superior Court that impeaches the Claim No. 9 putting it to
5
      be a fraud. Peddie convinced the Trustee to file an adversary proceeding in
6

7
      Bankruptcy Court on September 17, 2017 to stay the Superior Court trial that was

8     scheduled to start on October 1, 2017. Peddie filed 8 declarations for Park,
9
      Schnider and himself that contain 45 false statements of material fact. Peddie
10

11    opposed motions for disqualification and partial summary judgment by lying to
12
      Judge Yun and hiding his representation of Stephen Choi. Peddie has abused the
13

14
      litigation and discovery process by filing ex parte applications for protective order

15    and then violating the orders. He and David Schnider worked hand and glove
16
      together. See Motion for Criminal Contempt.
17

18           3. PDTW, LLC Does NOT Have a Statute of Limitation Issue
19
             Just like the other Defendants, Peddie claims PDTW, LLC’s statute of
20

21
      limitations was not tolled by federal law. However, the tolling statute for

22    companies and people in bankruptcy law is set forth in California Code of Civil
23
      Procedure §362:
24

25           This Title does not extend to actions already commenced, nor to cases
26
             where the time prescribed in any existing statute for acquiring a right
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   94
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 95 of 104 Page ID
                                      #:37925


1            or barring a remedy has fully run, but the laws now in force are
2
             applicable to such actions and cases, and are repealed subject to the
3

4            provisions of this section.
5
             PDTW, LLC filed for bankruptcy on June 30, 2020, so the period of time
6

7     between June 30, 2016 and the date the stay was lifted on July 23, 2019 was tolled.
8
      It did not discover the injuries it sustained until September 2017 because Peddie
9

10    and others at Thomas Wylde, LLC, and Attorney David Schnider, were concealing
11
      evidence. Under the Discovery Rule, the statute of limitations started in September
12
      2017 when PDTW, LLC was in bankruptcy. PDTW, LLC still has one year to file
13

14    for any torts with a one-year statute of limitations.
15
             4. Richard Peddie Fails To Attach Any Admissible Evidence to Support
16

17               His Conclusory Arguments
18
             There is a reason why Peddie fails to cite any admissible evidence when he
19
      presents argument; he believes his words alone can be accepted as fact. Peddie
20

21    argues that Thomas is the only Plaintiff with a RICO Act and infringement claim
22
      and her appearance in this case is a violation of the Order Staying this action.
23

24    (3:12-19) The facts of this case are nothing like the factual allegations in the first
25
      case (112 pages vs. 775 pages; a few exhibits vs. 93 exhibits) There are specific
26
      predicate acts constituting fraud that was committed in the United States
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   95
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 96 of 104 Page ID
                                      #:37926


1     Bankruptcy Court by Peddie from Boulder, Colorado. He is comparing apples to
2
      bananas.
3

4            5. Richard Peddie’s Superficial Attack on the RICO Act Claim Is NOT
5
                 Due to Time Limitations, but Due to a Lack of Legitimate
6

7
                 Arguments

8            Peddie filed with this Court a Rule 12(b)(6) Motion and Motion to Strike
9
      without permission of the Court, so those motions are prepared; the motions were
10

11    86 pages and Peddie belatedly requested a page limitation. Therefore, there was
12
      not time limitation as he claims to the Court. Peddie argues that the Plaintiffs have
13

14
      not plead an enterprise as required by the RICO Act, and merely allege a

15    conspiracy. (3:24-4:5) Once again he fails to cite any evidence to support this
16
      misrepresentation to the court. There are 64 pages in the Revised 1st Amended
17

18    Complaint set forth in the Introduction (6:72) explain the Choi-in-fact-Enterprise,
19
      the distinction between that enterprise and Stephen Choi, the scheme, the pattern of
20

21
      racketeering, the associates/member and the separate group of co-conspirators, and

22    specific RICO Act predicate statute violations. 2
23

24

25

26    2
       18 U.S.C. §152(1) through (9) (Bankruptcy Fraud and False Statements); 18
27
      U.S.C. §1341, (Mail Fraud); 18 U.S.C. §1956 (Laundering of Monetary
      instruments); 18 U.S.C §1152 (Interstate and foreign travel or transportation in aid
28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   96
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 97 of 104 Page ID
                                      #:37927


1            6. PDTW, LLC’s Injuries Were NOT Downstream, but Immediately,
2
                 and Tax Returns That Are Inconsistent with Banking Records are
3

4                NOT Conclusory
5
             The Choi-in-fact-Enterprise stole the IP through the December 1, 2014 $2
6

7
      million promissory note before Thomas gave up ownership through the Agreement

8     to Purchase, but PDTW continued to be the exclusive licensing of the IP. Every
9
      piece of clothing that Thomas Wylde, LLC, Jene Park and Richard Peddie sold
10

11    infringed on PDTW, LLC’s copyright and trademark protections. There is also the
12
      $2.4 million that the Choi-in-fact-Enterprise stole from PDTW in 2014 and 2015.
13

14
             It is laughable to state that the allegations of tax evasion are conclusory.

15    Chapter 8 of the 1st Revised Amended Complaint is riddled with specific a factual
16
      allegation regarding the tax evasion scheme that was a pattern of racketeering for
17

18    the Choi-in-fact-Enterprise. The allegations are very specific!
19

20

21

22

23
      of racketeering enterprising); 18 U.S.C. §1957 (Engaging in monetary transactions
24    in property derived from specified unlawful activity); 18 U.S.C. §1341 (Frauds and
      swindles [Wire Fraud]); 18 U.S.C. §2314 (Transportation of Stolen Goods used in
25
      counterfeiting); 18 U.S.C §2315 (Sale/receipt of stolen goods); 18 U.S.C §2318
26    (Trafficking in counterfeit labels); 18 U.S.C §2320 (Trafficking in counterfeit
27
      goods/services);18 U.S.C § 7201 (Attempt to evade or defeat tax);18 U.S.C §7206
      (Fraud and False statements).
28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   97
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 98 of 104 Page ID
                                      #:37928


1            Peddie’s argument that PDTW, LLC and Thomas Wylde, LLC were not in
2
      commercial competition, PDTW, LLC does not have standing for a claim based on
3

4     Business & Professions Code §17200 is meritless. PDTW, LLC is the exclusive
5
      licensee of the copyright and trademark, so it has exclusive rights to use that
6

7
      property. The unlawful prong of the Business & Professions Code §17200 simply

8     requires the violation of a law. It could be the violation of the Copyright laws and
9
      a prima facia case for unlawful behavior is established.
10

11           J. Richard Peddie Makes Yet Another Misrepresentation of Law and
12
                 Fact
13

14
             He argues that the Los Angeles County case has put to rest the claims in the

15    Orange Court cast, and July 27, 2020 is the date when Defendants are going to find
16
      victory. Yet, he does not state what claims were filed in the Los Angeles County
17

18    and Orange County and what plaintiff were in the Los Angele County case that are
19
      in the Orange County case seeking claims for injuries that what Defendants caused.
20

21
      Defendants throw around concepts like “res judicata” and “collateral estoppel”

22    without knowing how or not willing to conduct a primary rights analysis.
23
             The fact of the matter is that PDTW, LLC did not become a Plaintiff for the
24

25    first time until the Orange County Case was filed on December 2, 2019. PDTW,
26
      LLC was averse to Paula Thomas while in bankruptcy and Paula Thomas did not
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   98
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 99 of 104 Page ID
                                      #:37929


1     have any control over PDTW, LLC at that time – the Trustee controlled the
2
      company. They were adversaries when the Trustee filed an adversary complaint
3

4     against Thomas Paula.
5
             K. Defendants Are Engaged in Unnecessary Delay Tactics to Prevent
6

7
                 Plaintiff from Getting Her Day In Court

8            In March 2018, Paula Thomas served discovery on the Trustee, Thomas
9
      Wylde, LLC and David Schnider. They filed 10 emergency ex parte applications
10

11    for protective order, ex parte applications for protective order, motions for
12
      protective order, joiner to those pleadings and summary judgment. Judge Yun
13

14
      essentially denied those motions, but it took one year or more to obtain some of the

15    documents and depositions. Richard Peddie and David Schnider violated the
16
      Court’s Order. This situation is a repeat of what happened two years ago. How
17

18    many motions for protective order are Plaintiffs going to face before collecting its
19
      discovery? (Decl. of Biller)
20

21
             In support of David Schnider’s motion for protective order, Schnider’s

22    attorney (Robert Silver) declared under penalty of perjury that the discovery at
23
      issue was previously served twice and Schnider produced 2,000 documents. Judge
24

25    Yun issued the Order to produce, and Schnider produced 7,500 pages and a
26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   99
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 100 of 104 Page ID
                                       #:37930


1     “Privilege Log” referring to 2,140 pages. Counsel for Plaintiff had a stenograph
2
      report attend the meet and confer. Robert Silver stated:
3

4            MR. BILLER: Number 16 is Choi. You're telling
5
             3 me he doesn't have any information on Choi?
6

7
             4 MR. SILVER: No. There are -- no, I'm saying

8            5 there are some E-mails with attachments, all his
9
             6 pre-membership stuff; so, pre-March 2015. To the
10

11           7 extent there are those communications, they're being
12
             8 produced; and to the extent there are attachments,
13

14
             9 they're produced.

15           There are 82 e-mails from Choi that were NOT produced! (Decl. of Biller)
16
                                                    IV.
17

18                                          CONCLUSION
19
             For the forgoing reasons, Plaintiffs respectfully request that the Court issue
20

21
      an Order denying all ex pare applications for Protective Order or Stay. Furthermore,

22    Plaintiffs respectfully request that Richard Peddie not be allowed to represent
23
      himself as the attorney for Thomas Wylde, LLC.
24

25    Dated: June 12, 2020                                Respectfully submitted,
26
                                                          By: /S/ Dimitrios P. Biller
27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   100
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 101 of 104 Page ID
                                       #:37931


1                                    PROOF OF SERVICE
2                                   STATE OF CALIFORNIA
                                   COUNTY OF LOS ANGELES
3

4            I declare under penalty of perjury that I live in the County of Los Angeles,
      state of California, I am over the age of 18 years; my business is located at 15113
5
      West Sunset Blvd., Suite “9”, Pacific Palisades, CA 90272. On June 14, 2020, I
6     caused to be served, via e-mail, the following pleadings:
7
                    PLAINTIFFS’ OPPOSITION TO THE EX PARTE APPLIATION
8                   FOR PROTECTIVE ORDER RICHARD PEDDIE FILED;
9                   DECLARATION OF DIMITRIOS P. BILLER
10

11    on the interested parties in this action by e-mail:
12

13

14
        Robert Silver                                          Defendants David Schnider,
15      Kaufman Dolowich Voluck LLP                            Law Office of David Schnider, a
16      11755 Wilshire Blvd., Suite 2400                       Nolan Heimann, LLP,
        Los Angeles, CA 90025
17
        (310) 775-6511
18      rsilver@kdvlaw.com
19

20      J. Andrew Wright                                       Defendants KF Professionals,
21
        Chapman Glucksman Dean                                 Inc.
        Roeb Barger, APC                                       Norman Ko,
22      11900 W. Olympic Blvd., Suite 800                      Joseph Foster
23      Los Angeles, CA 90064
        (310) 207-7722
24
        awright@egdrblaw.com
25

26
        Michael B. Wilk                                        Defendants Kyu Hong Kim,
27      Lewis Brisbois                                         CPA, Inc.,
28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   101
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 102 of 104 Page ID
                                       #:37932


1       633 West 5th Street                                    Kyu Hong Kim
2       Suite 4000                                             Allison Kim
        Los Angeles, CA 90071
3

4
        Richard Peddie                                         Richard Peddie
5
        Law Studios/Richard Byron Peddie
6       5051 Euclid Ave.
7
        Boulder, Colorado 80303

8       Richard Peddie                                         Stephon Choi
9       Law Studios/Richard Byron Peddie                       Eniluz Gonzalez
        5051 Euclid Ave.                                       Doug Lee
10
        Boulder, Colorado 80303                                Roger Kou
11                                                             Jene Park
                                                               John Hanna
12

13

14
        A James Artiano                                        James Ballas
        Artiano & Associates                                   A James Artiano
15      3828 Carson Street, Suite 102                          Ballas and Associates;
16      Torrance, CA 90503                                     Desna Investment, LLC
17

18

19
         Nemecek-Cole                                          Misty Isaacson
20       Vikram Sohal                                          Pagter & Perry Isaacson
21
         Attorney at Law

22
         16255 Ventura Blvd., Ste. 300, Encino, CA
         91436
23

24

25
        Richard Peddie                                         Jene Park
26      Law Studios/Richard Byron Peddie                       Steve Prestemon
27
        5051 Euclid Ave.                                       PALLATIVE

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   102
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 103 of 104 Page ID
                                       #:37933


1       Boulder, Colorado 80303                                Thomas Wylde, LLC
2

3
        Jene Park                                              Jene Park
4       Steve Prestemon                                        Steve Prestemon
        PALLATIVE, LLC                                         PALLATIVE, LLC
5
        12114 Dewey Street
6       Los Angeles, CA 90066
7

8

9     _____BY MAIL – I placed such envelope for deposit in the U.S. Mail for service
      by the United States Postal service, with postage thereon fully prepaid. I am
10
      “readily familiar” with the practice of collection and processing correspondence
11    for mailing. Under that practice, it would be deposited with the United States
      Postal Service on that same day with postage thereon fully prepaid at Pacific
12
      Palisades, California. I am aware that on motion of the party served, service is
13    presumed invalid if postal cancellation date or postage meter date is more than one
14
      day after date of deposit for mailing in affidavit.

15    ____BY FEDERAL EXPRESS – I am familiar with the practice at my place of
16    business for collection and processing of correspondence for overnight delivery
      maintained by Federal Express. Such correspondence will be deposited with a
17
      facility regularly maintained by Federal Express for receipt on the same day in the
18    ordinary course of business. The envelope was sealed and placed for collection
      and delivery by Federal Express with delivery fees paid or provided for in
19
      accordance with ordinary business practices.
20    ____BY PERSONAL SERVICE – I caused such envelope to be delivered by hand
21
      to the offices of the addressee.

22    XXX: E-Mail via EM-ECF
23
      XXX (State) I declare under penalty of perjury under the laws of the State of
24
      California that the foregoing is true and correct.
25

26

27           Executed on June 14, 2020, at Pacific Palisades, California.
28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   103
     Case 2:20-cv-01740-JAK-PJW Document 159 Filed 06/14/20 Page 104 of 104 Page ID
                                       #:37934


1

2
      /S/ Dimitrios P. Biller
3
      Dimitrios P. Biller
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      PLAINTIFF PDTW, LLC AND PAULA THOMAS’ NOTICE OF MOTION FOR CRIMINAL CONTEMPT -   104
